EXHIBIT 10.11

 

LEASE AGREEMENT

 

Between

 

410 COMMERCE L.L.C., Landlord

 

and

 

SUNGARD AVAILABILITY SERVICES LP, Tenant

 

Prepared by:

 

Richard G. Berger, Esq.

Russo Development, LLC

71 Hudson Street

Hackensack, New Jersey 07601

(201) 487-5657

 

- 1 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  Commencement Date of Term    5

2.

  Rent    6

3.

  Additional Rent    7

4.

  Repairs and Maintenance Obligations of Tenant    10

5.

  Repairs and Maintenance Obligation of Landlord    11

6.

  Utilities and Personal Property Taxes    12

7.

  Glass, Damage by Tenant    13

8.

  Use of Premises    14

9.

  Alterations and Improvements    15

10.

  Laws and Ordinances    19

11.

  Insurance    21

12.

  Landlord's Liability    24

13.

  Default of Landlord    25

14.

  Default of Tenant    25

15.

  Access to Premises    29

16.

  Hold Harmless    29

17.

  Assignment or Sublease    30

18.

  Condemnation    31

19.

  Fire or Casualty Loss    32

20.

  Estoppel Certificate    33

21.

  Signage    34

 

- 2 -



--------------------------------------------------------------------------------

22.

  Brokerage Commission    34

23.

  Unavoidable Delays    34

24.

  Subordination    35

25.

  Security Deposit    36

26.

  Intentionally Omitted    37

27.

  Intentionally Omitted    37

28.

  Environmental Covenants    37

29.

  Auction Sales    39

30.

  Holding Over    39

31.

  Quiet Possession    40

32.

  Representations and Warranties of Landlord    40

33.

  Notices    41

34.

  Parties Bound    42

35.

  Abandoned Personal Property    42

36.

  Article Headings    43

37.

  Governing Law    43

38.

  Letter of Acceptance    43

39.

  Tenant’s Right to Lease Unit B    43

40.

  Options to Renew    44

41.

  Conditional Right of First Offer on Purchase of Landlord’s Premise    45

42.

  Intentionally Deleted    45

43.

  Mobile Data Center    45

44.

  Rooftop Rights    46

 

- 3 -



--------------------------------------------------------------------------------

45.

  Redundant Conduit Line    47

46.

  Supplemental HVAC    48

47.

  Venting    49

48.

  Grounding of Equipment    49

49.

  Backup Electrical Generators    49

50.

  Due Execution    50

51.

  Payment of Tenant’s Legal Costs Under Special Circumstances    50

 

- 4 -



--------------------------------------------------------------------------------

LEASE AGREEMENT

 

THIS AGREEMENT, made this 19th day of January, 2005, By and Between:

 

410 COMMERCE, L.L.C., c/o Russo Development,

LLC., 71 Hudson Street, Hackensack, New Jersey

07601 (hereinafter referred to as “Landlord”),

 

and

 

SUNGARD AVAILABILITY SERVICES LP,

680 East Swedesford Road, Wayne, Pennsylvania

19087 (hereinafter referred to as “Tenant”).

 

W I T N E S S E T H:

 

Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, those
certain premises which consist of approximately 89,999 square feet of space
(consisting of approximately 25,584 square feet of space designated as Unit C
and approximately 64,415 square feet of space designated as Unit D (Unit C and
Unit D are hereinafter collectively referred to as the “Demised Premises”) and
the exclusive right to 32 parking spaces associated with Unit C and 81 car
parking spaces associated with Unit D (for a total of 113 car parking spaces
after the Commencement Date for both Unit C and Unit D) at 410 Commerce
Boulevard, Carlstadt, New Jersey 07072 all as more particularly depicted on
Schedule “A” annexed hereto.

 

TO HAVE AND TO HOLD the premises for a term commencing on the Commencement Date
as to each of Unit C and Unit D as provided in Section 1 of this Lease, and
ending on September 30, 2015 (the “Termination Date”).

 

IN CONSIDERATION OF THE FOREGOING, and of the mutual promises, agreements,
conditions, covenants and terms herein set forth, the Landlord and the Tenant
further covenant and agree as follows:

 

1. Commencement Date of Term:

 

1.1 Unit D. The term hereof shall commence with respect to Unit D on the
delivery date of Unit D set forth below. The Tenant may at any time from the
date of this Lease provide written notice to the Landlord that the Tenant wishes
to assume possession of Unit D, and within two (2) business days of the
Landlord’s receipt of such notice from the Tenant, the Landlord shall serve a
ninety (90) calendar day termination notice upon the existing tenant,
Geologistics Americas, Inc. and shall deliver possession of Unit D to the Tenant
on the date which is ninety (90) calendar days after service of such notice of
termination. Notwithstanding the foregoing, the Landlord shall deliver
possession of Unit D to the Tenant, and the Tenant shall assume possession
thereof, no later than October 1, 2006. The date when Tenant takes possession of
Unit D shall be the “Commencement Date” for purposes of this Lease.

 

- 5 -



--------------------------------------------------------------------------------

1.2 Unit C. The term of this Lease with respect to Unit C shall commence on
September 1, 2006 so long as Landlord delivers possession thereof to Tenant by
such date.

 

2. Rent:

 

2.1 Fixed Rent: The Tenant hereby agrees to pay to the Landlord an aggregate
rental for the Initial Term, in cash or check, lawful money of the United States
of America, payable in monthly installments as set forth on Schedule “C” annexed
hereto, payable on the first day of each and every month, in advance, throughout
the term of this Lease (hereinafter, “Fixed Rent”), commencing on the
Commencement Date as provided at Section 1 of this Lease. Fixed Rent shall be
payable with respect to each Unit of the Demised Premises on the date that
Tenant is granted possession of and is permitted to occupy each of Unit C and
Unit D under this Lease and shall continue through the Termination Date or such
earlier date as this Lease shall terminate in accordance with its terms. The
rent shall be paid at the office of the Landlord set forth above on this page,
or at such other place as may hereafter be designated by the Landlord. Fixed
Rent shall be paid to the Landlord without notice or demand and without
deduction, set-off or other charge, except as may otherwise be provided for
herein. The parties acknowledge and agree that the monthly and annual rental
figures depicted on Schedule “C” are calculated on unrounded figures and do not
represent actual multiplication or division using the rounded figures on the
Schedule, and the parties agree to abide by the monthly and yearly rental
amounts as set forth at Schedule “C” without regard to the fact that they do not
result from multiplication or division of the rounded numbers shown on Schedule
“C.” The parking spaces are being provided to Tenant at no additional charge.

 

2.2 Except as otherwise specifically provided for herein, any sums due the
Tenant from the Landlord under any of the provisions of this Lease, or arising
from or out of the Landlord’s failure to comply with, or perform any of the
terms of this Lease, shall in all cases be enforced by Tenant by means other
than deduction from rent. No payment by Tenant or receipt by Landlord of a
lesser amount than any payment of Fixed Rent or Additional Rent herein
stipulated shall be deemed to be other than on account of the earliest
stipulated such rent or rents then due and payable.

 

2.3 If checks issued by Tenant shall be dishonored a late charge shall apply and
if checks are dishonored on two (2) or more occasions within any six (6) month
period, Landlord may require, by giving written notice to Tenant that all future
rental payments are to be made by cash, cashier’s check, or money order, and
that the delivery of Tenant’s personal or corporate check will no longer
constitute a payment of rental as provided in this Lease. Any acceptance of
personal or corporate check thereafter by Landlord shall not be construed as a
subsequent waiver of said rights except as to the check so accepted.

 

2.4 If any installment of rent or any sum due from Tenant, under this or any
other agreement between Landlord and Tenant, shall not be received by Landlord
or

 

 

- 6 -



--------------------------------------------------------------------------------

Landlord’s designee from Tenant within ten (10) days after said amount is due,
then Tenant shall pay to Landlord a late charge equal to five percent (5%) of
the amount past due, plus any reasonable attorneys’ fees incurred by Landlord by
reason of Tenant’s failure to pay rent and/or other charge when due hereunder.
Acceptance of such late charge by the Landlord shall in no event constitute a
waiver of Tenant’s default with respect to such overdue amount, nor prevent
Landlord from exercising any of the other rights and remedies granted hereunder,
unless accompanied by the applicable installment of rent or other sum due. The
aforesaid late charge may be repeated each month that the same rent or charge
remains unpaid.

 

3. Additional Rent:

 

3.1 Tenant shall be fully responsible to pay as Additional Rent hereunder all
taxes, costs, charges, maintenance, and operational expenses associated with the
Demised Premises together with all interest and penalties that may accrue
thereon in the event of the Tenant’s failure to pay such amounts, and all
damages, costs and expenses which the Landlord may incur by reason of any
default of the Tenant or failure on the Tenant’s part to comply with the terms
of this Lease, except those specifically allocated to Landlord under Article 5
of this Lease. Therefore, and without limitation, commencing at the Commencement
Date, Tenant shall pay to Landlord: (i) with respect to Unit D, twenty-two and
ninety-five one-hundredths (22.95%) percent, and (ii) with respect to Unit C,
nine and twelve one-hundredths (9.12%) percent (and at such time as both Unit C
and Unit D are occupied by the Tenant, the total aggregate percentage shall be
thirty-two and seven one-hundredths (32.07%) percent) of the total costs of the
following items, herein called “Additional Rent”:

 

A. All real estate taxes on the land, as more fully described on Schedule ”H”
attached hereto and made a part hereof (the “Land”), site improvements and the
Building (hereinafter collectively, the “Landlord’s Premises”). Said real estate
taxes shall include all real estate taxes and assessments that are levied upon
and/or assessed against the Landlord’s Premises, including any taxes which may
be levied on rents, except that as to assessments, Landlord shall elect to pay
same over the longest period permitted by law and only the current year’s
installment, including interest, shall be added into Tenant’s calculation. In
addition, Tenant shall reimburse Landlord for Landlord’s reasonable costs
incurred in appealing taxes and/or assessments on Landlord’s Premises, including
reasonable legal fees, expert witness fees and other proper costs but Tenant
will not be liable to pay a reimbursement in excess of any actual tax savings
resulting from such an appeal. If any such appeal is successful, any recovery
net of such expenses shall be credited (proportionately) to Tenant’s obligation
hereunder. Except during the final three (3) years of the then Term, Tenant
shall have the right to appeal tax assessments on the Landlord’s Premises at
Tenant’s sole cost and expense (such costs, including, without limitation,
reasonable counsel fees shall be reimbursed to Tenant from any tax refunds with
the net refunds to be credited pro rata to all tenants of Landlord’s Premises,
including the Tenant); provided that if such appeal is unsuccessful or if it
results in an increase in real estate taxes, Tenant shall bear all such costs,
attorneys fees and tax increases. Notwithstanding the foregoing, the foregoing
taxes shall specifically exclude income taxes assessed against the Landlord,
franchise taxes, estate taxes, sales taxes, corporate income taxes, capital
stock taxes, employment benefit taxes, social security taxes, worker’s
compensation taxes, capital levy, succession, inheritance, or transfer taxes
payable by the Landlord, corporate franchises, capital

 

- 7 -



--------------------------------------------------------------------------------

stock, loans and bonus taxes imposed upon any owner of the Land, any late fees,
penalties or interest with respect to the payment of any such taxes, and any
income, profits or revenue tax. Landlord hereby agrees to pay all such taxes so
as to include and obtain any applicable discount for early payment.
Notwithstanding the foregoing, Tenant shall be responsible for the payment of
all taxes and assessments directly assessed upon the Tenant Improvements and
Tenant’s personal property located at the Landlord’s Premises without default or
penalty.

 

B. All premiums and deductible costs paid by Landlord for the Landlord’s
Premises only associated with Insurance (as described in Articles 11.3 and 11.4
below).

 

C. All costs to maintain, repair and replace common areas, parking lots,
sidewalks, canopies, driveways, hallways and utility rooms, lines and facilities
and other common areas within the Land. There shall also be included any parking
charges, utilities surcharges, or any other costs levied, assessed or imposed
by, or at the direction of, or resulting from statutes or regulations, or
interpretations thereof, promulgated by any governmental authority in connection
with the use or occupancy of the Demised Premises or the Parking Lot (as defined
in Article 43 below) from and after the Commencement Date. Any and all such
replacement costs shall be amortized over the useful economic life of such
improvements.

 

D. All costs apportioned to the Landlord’s Premises for road work carried out by
the Landlord’ affiliated company(ies) as a common expense of the tenants of all
the properties owned by Landlord and its affiliated companies fronting on
Commerce Boulevard, Carlstadt, New Jersey. Landlord has disclosed to Tenant
that: (i) the annual charges for the foregoing road work is: (A) $228.77 per
annum for Unit D, and (B) $91.59 per annum for Unit C, and (ii) the foregoing
charges will recur on an annual basis through August 2013.

 

E. On or about the Commencement Date, Landlord shall submit to Tenant a
statement of the anticipated monthly Additional Rent for the period between the
Commencement Date, and the following December 31, and Tenant shall pay this
Additional Rent on a monthly basis concurrently with the payment of the Fixed
Rent. Tenant shall continue to make said monthly payments until notified by
Landlord of a change thereof. By March 1 of each calendar year, Landlord shall
use its best efforts to give Tenant a statement showing the total Additional
Rent for the Landlord’s Premises for the prior calendar year prorated from the
Commencement Date (an “Operating Expense Statement”).

 

F. If the total of the monthly payments which Tenant has made for the prior
calendar year is less than the Tenant’s actual share of such Additional Rent,
then Tenant shall pay the difference in a lump sum within thirty (30) days after
receipt of such statement from Landlord and shall concurrently pay the
difference between the total previous monthly payments made in the then calendar
year and the total of monthly payments calculated as Additional Rent based on
the prior year’s experience. Any overpayment by Tenant shall be credited towards
the Fixed Rent and/or Additional Rent next coming due. The actual Additional
Rent for the prior year shall be used for purposes of calculating the
anticipated monthly Additional Rent for the then current year with actual
determination of such Additional Rent after each calendar year as above
provided. Even though the term has expired and Tenant has vacated

 

 

- 8 -



--------------------------------------------------------------------------------

the Demised Premises, when the final determination is made of Tenant’s share of
said Additional Rent for the year in which this Lease terminates, Tenant shall
pay any increase due over the estimated Additional Rent previously paid within
thirty (30) days after demand, and, conversely, any overpayment made shall be
immediately rebated by Landlord to Tenant within thirty (30) days after such
notice to Tenant, and this provision shall survive termination for said purpose.
Failure of Landlord to submit Operating Expense Statements to Tenant as called
for herein within six (6) months after the end of any applicable lease year or
one (1) year from the expiration of the Initial Term, or any renewal term, as
the case may be, shall be deemed to be a waiver of Tenant’s requirement to pay
sums as herein provided. In addition, Tenant shall not be responsible or liable
for the payment of any amount which should have been included in an Operating
Expense Statement as Additional Rent for a particular calendar year that was not
so included.

 

G. Each Operating Expense Statement shall be conclusive and binding upon Tenant
unless, within one hundred twenty (120) days after receipt of such Operating
Expense Statement, Tenant shall notify Landlord that it disputes the correctness
of the Operating Expense Statement, specifying the particular respects in which
said Operating Expense Statement is claimed to be incorrect. Tenant, or an
independent certified public accountant who is hired by Tenant on a
noncontingency fee basis and who offers a full range of accounting services,
shall have the right, during regular business hours, to review Landlord’s
invoices relating to the disputed items of operating expenses for the
immediately preceding lease year; or at Landlord’s sole discretion and in lieu
of such review, Landlord will provide Tenant with an audited statement. Tenant
shall (and shall cause its employees, agents and consultants to) keep the
results of any such review or audited statement strictly confidential. If such
review or audited statement shows that the estimated payments by Tenant on
account of operating expenses exceeded the amounts to which Landlord is entitled
hereunder for the immediately preceding lease year, Landlord shall credit or
refund the amount of such excess as provided herein. In addition, if the
Operating Expense Statement overstated the actual operating expenses by five
percent (5%) or more, then Landlord shall pay to Tenant the reasonable and
necessary fees and costs associated with such audit. If Tenant shall dispute an
Operating Expense Statement, pending the determination of such dispute, Tenant
shall pay the estimated payments claimed by Landlord to be due from Tenant on
account of operating expenses in accordance with the applicable Operating
Expense Statement, without prejudice to Tenant’s position. All costs and
expenses of such review or audited statement shall be paid by Tenant except as
otherwise specifically provided for in this Section 3.1 F. If Tenant does not
notify Landlord in writing of any objection to any Operating Expense Statement
within one hundred twenty (120) days after receipt thereof, then Tenant shall be
deemed to have waived such objection.

 

3.2 Anything in Section 3.1 to the contrary notwithstanding, Additional Rent
shall not include: (i) depreciation on the Building or the parking facilities or
equipment therein; (ii) salaries of employees and executives above the grade of
building manager; (iii) real estate broker’s and/or leasing commissions to
agents of Landlord or to other persons or brokers; (iv) expenditures for capital
improvements except as specifically provided for above in Article 3.1(c) above;
provided, however, that in no event shall Tenant be responsible for contributing
to the cost of any structural, foundation and/or roof repair or replacement; (v)
amounts received by Landlord through proceeds of insurance to the extent the
proceeds are

 

- 9 -



--------------------------------------------------------------------------------

compensation for expenses which were previously included in Additional Rent
hereunder; (vi) cost of repairs incurred by reason of fire or other casualty to
the extent to which Landlord is compensated therefor through proceeds of
insurance or would be compensated by any insurance required to be maintained by
Landlord hereunder, or caused by the exercise of the right of eminent domain
(except for the amount of deductibles); (vii) advertising and promotional
expenditures; (viii) legal fees for disputes with tenants and legal and auditing
fees, other than legal and auditing fees reasonably incurred in connection with
the maintenance and operation of the Building or in connection with the
preparation of statements required pursuant to additional rent or lease
escalation provisions; (ix) costs incurred in performing work or furnishing
services for individual tenants (including this Tenant) at such tenant’s expense
or at Landlord’s expense; (x) legal fees for the negotiation or enforcement of
any leases, collection costs or bad debt expenses related to other tenants, or
in connection with any debt or equity financing or sale of the Building or
Landlord’s Premises; (xi) any costs or expenses legally required to be incurred
by Landlord to bring the Parking Lot and access to the Building into compliance
with the Americans With Disabilities Act of 1990, as amended and regulated as of
the Commencement Date, and cost of compliance with all laws in effect as of the
Commencement Date; (xii) expenses of relocating or moving tenants and of leasing
to and processing new tenants, including lease concessions; (xiii) expenses
resulting from any violations by the Landlord or any tenant of the terms of any
lease in the Building; (xiv) costs of performing any clean-up relating to
environmental conditions or affecting the Building or Landlord’s Premises prior
to the Commencement Date or as otherwise provided for herein; (xv) depreciation
or amortization of any improvements or equipment; (xvi) principal or interest
payments on loans secured by mortgages on the Building or on the Landlord’s
Premises; (xvii) any costs for services rendered by any person or entity related
to or affiliated with Landlord which is in excess of commercially reasonable
rates for such services; (xviii) penalties, interest and bad debts; (xix) any
obligations under any mortgage, ground lease or other debt affecting the
Landlord’s Premises; and (xx) the cost of installation or furnishing any utility
service to other space in the Building not leased to Tenant.

 

4. Repairs and Maintenance Obligations of Tenant:

 

4.1 The Tenant has examined the Demised Premises and has entered into this Lease
without any representation on the part of the Landlord as to the present or
future condition thereof, except as may be expressly set forth herein, and shall
accept the Demised Premises in “as is” condition upon the Commencement Date.

 

4.2 The Tenant shall, at all times during the term of this Lease or any renewals
thereof, at its sole expense, put and maintain in thorough repair and in good
and safe condition, and shall make all necessary repairs, replacements,
renewals, alterations, ordinary and extraordinary, to the Demised Premises and
to the equipment, appurtenances, pipes, plumbing systems, HVAC systems,
electrical systems, interior finishes, interior partitions, ceilings, window
glass, fixtures, and all other appliances and appurtenances exclusively serving
the Demised Premises, including, without limitation, all Tenant Improvements
installed by Tenant, or its contractors, or by Landlord’s affiliates under
contract(s) with the Tenant.

 

- 10 -



--------------------------------------------------------------------------------

4.3 All repairs and replacements shall be in quality and class at least equal to
the original work. After an Event of Default (as hereinafter defined) with
respect to making such repairs or replacements, the Landlord may, but shall not
be required to, make such repairs and replacements for the Tenant’s account, and
the expense thereof shall constitute and be collectible as Additional Rent,
payable within thirty (30) days of written demand.

 

4.4 The Tenant shall maintain all portions of the Demised Premises in a clean
and orderly condition, free of dirt, rubbish, and unlawful obstructions.

 

4.5 The Landlord shall not be required to furnish any services or facilities or
to make any repair or alteration in or to the Demised Premises, except as
hereinbefore or hereinafter set forth. The Tenant hereby assumes the full and
sole responsibility for the condition, operation, repair, maintenance, and
management of the Demised Premises, subject to Landlord’s obligations to clean
up or otherwise respond to any environmental conditions existing as of the
Commencement Date or otherwise not the responsibility of Tenant under Article
10.

 

4.6 In case any dispute shall arise at any time between the Landlord and the
Tenant as to the standard of care and maintenance of the Demised Premises, such
dispute shall be determined by arbitration before a licensed architect or real
estate broker, mutually agreed upon by Landlord and Tenant; provided that if the
requirement for making repairs or replacements is imposed by any governmental
authority or the holder of any mortgage to which this Lease is subordinate, then
such requirement for repairs or replacements shall be complied with by the
Tenant, provided that Tenant shall also have the right to dispute or contest the
validity, application, or reasonableness of any governmental requirement and the
Landlord shall afford to the Tenant reasonable cooperation in this connection.

 

4.7 Anything in this Article 4 to the contrary notwithstanding, the foregoing
provisions shall not apply to any environmental matters, which are specifically
addressed in Article 10 below.

 

5. Repairs and Maintenance Obligations of Landlord:

 

5.1 The Landlord shall make all repairs, replacements, alterations, or renewals
and perform all non-routine maintenance to the structural elements of the
building in which the Demised Premises are located and the structural elements
of site improvements located at the Landlord’s Premises (hereinafter, the
“Structural Elements”) at Landlord’s expense, which shall include exterior
walls, structural steel, foundations and the roof deck (and any common area
pipes, plumbing, HVAC and electrical systems which do not exclusively service
the Demised Premises). As a common expense of all tenants of Landlord’s Premises
subject to Section 3.1C of this Lease, the Landlord shall make all repairs,
replacements, alterations or renewals and perform all maintenance to all
landscaped areas, parking and loading areas, common areas, sidewalks and curbs,
exterior stairs for ingress and egress, site drainage facilities, dock seals
and/or dock shelters, dock levelers, loading doors, and all other portions of
Landlord’s Premises not included in Section 4 as the exclusive responsibility of
Tenant, including, without limitations, snow and ice removal from parking,
loading, and sidewalk areas.

 

- 11 -



--------------------------------------------------------------------------------

Any repairs to the foregoing areas resulting from the negligence or wrongful act
or omission of Tenant or its agents, employees, contractors, subtenants and/or
invitees shall be at the sole cost of the Tenant and shall be Additional Rent.
At Landlord’s option, routine maintenance may include, without limitation, all
items noted in Schedule “E” annexed hereto and made a part hereof. All work
performed by Landlord (or any of its affiliated entities) shall be at
commercially reasonable costs.

 

5.2 Landlord shall not be in default under this lease for any failure to make
such repairs or to perform any maintenance unless Landlord shall fail to cure
said default within thirty (30) days after notice of said default by Tenant, or
in the case of a default not susceptible of a cure within thirty (30) days, if
Landlord shall fail to commence a cure within thirty (30) days and diligently
complete such cure within a reasonable time. Notwithstanding the foregoing, if
Tenant’s personnel cannot reasonably perform their functions in the Demised
Premises as a result of Landlord’s default which materially and adversely
impairs the use of the Demised Premises (such being a “Shut-Down Condition”),
Tenant may serve written notice upon the Landlord of such Shut-Down Condition.
Landlord shall have one (1) business day to commence necessary repairs and to
diligently prosecute such repairs to a conclusion. If Landlord defaults in its
obligation, Tenant shall have the self-help rights afforded under Section 13.1.
Further, in the event a Shut-Down Condition persists for more than thirty (30)
days, Fixed Rent and Additional Rent shall abate until the Shut-Down Condition
has been remedied so as to permit Tenant’s personnel to reasonably perform their
functions in the Demised Premises.

 

5.3 Tenant shall promptly report in writing to Landlord any defective condition
known to Tenant which Landlord is required to repair.

 

5.4 The Landlord agrees that the Demised Premises shall be delivered to the
Tenant in clean, “as is” condition and with all of the Structural Elements in
working order and in compliance with all applicable laws.

 

5.5 Notwithstanding the above, Landlord will be responsible for all costs
incurred to remedy defects in the original design and construction of the
Structural Elements, including any repair, restoration, capital improvements or
maintenance to Structural Elements (but not to Tenant Improvements) due to
defects in design or construction of the Structural Elements, cleanup of or
other response to environmental conditions existing at the Commencement Date and
which are not caused by Tenant, and such shall NOT constitute Additional Rent
hereunder.

 

6. Utilities and Personal Property Taxes:

 

6.1 Tenant shall pay for all water, gas, heat, light, power, sewer charges,
telephone service, fire alarm monitoring and all other services and utilities
supplied to the Demised Premises (including, without limitation, exterior
lighting provided for the exclusive use of the Demised Premises), together with
any taxes thereon.

 

- 12 -



--------------------------------------------------------------------------------

6.2 In the event the Demised Premises are connected to public utilities by means
of lines passing through the Landlord’s property outside the Demised Premises,
it shall be the Landlord’s responsibility to maintain said lines as a common
expense of all tenants of Landlord’s Premises provided however that Landlord’s
responsibility shall not extend further than to repair any breaks or
obstructions in said lines with reasonable dispatch after being advised of same,
and to refrain from any negligent or willful action to cause any such break or
obstruction. Tenant’s repair responsibility in respect to any such lines shall
be limited to their entry into the Demised Premises. In no event shall Landlord
be responsible for any interruption of service of any utility to the Landlord’s
Premises occurring by reason of any act or condition unless caused by the gross
negligence or willful misconduct of Landlord.

 

6.3 Tenant shall pay, or cause to be paid, before delinquency, any and all taxes
levied or assessed and which become payable during the term hereof upon all
Tenant’s leasehold improvements, equipment, furniture, fixtures, and any other
personal property belonging to Tenant and located on the Demised Premises. In
the event any or all of the Tenant’s leasehold improvements, equipment,
furniture, fixtures and other personal property shall be assessed and taxed with
the real property, Tenant shall pay to Landlord such taxes applicable to
Tenant’s property within thirty (30) days after delivery to Tenant by Landlord
of a statement in writing setting forth the amount of such taxes applicable to
Tenant’s property.

 

6.4 Notwithstanding the foregoing in this Article 6, Tenant shall have the right
to utilize services of an alternative utility service provider (“ASP”)
(including a provider of telecommunication services) rather than the primary
utility providers servicing the Building as of the date of Tenant’s execution of
this Amendment. Tenant acknowledges and agrees that all utility services desired
by Tenant pursuant to this paragraph shall be ordered and utilized at the sole
expense of Tenant. Tenant agrees that to the extent service by ASP is
interrupted, curtailed, or discontinued for whatever reason, Landlord shall have
no obligation or liability with respect thereto.

 

7. Glass, Damage by Tenant:

 

7.1 In case of the destruction of or any damage to the glass in the Demised
Premises, or the destruction of or damage of any kind whatsoever to the Demised
Premises, the Tenant shall repair the said damage or replace or restore any
destroyed parts of the Demised Premises, as speedily as possible, at the
Tenant’s own cost and expense. Notwithstanding the foregoing, if any such damage
is covered by insurance maintained under Sections 11.3 and 11.4 below, then
Landlord hereby agrees to file and pursue in good faith a claim with the
insurance company with respect to such damage and reimburse Tenant with respect
to the proceeds arising from such claim. Notwithstanding the foregoing, Tenant
shall have no such repair requirement to the extent such damage or destruction
is reimbursable under the insurance required in Section 11.3 below and the
provisions of this Section 7.1 shall be subject to the waiver of subrogation
provision in Section 11.9 below.

 

- 13 -



--------------------------------------------------------------------------------

8. Use of Premises:

 

8.1 The Demised Premises shall be used and occupied only for all uses in
connection with Tenant’s disaster recovery operation and related business,
including disaster recovery services, data storage, continuity services,
employee educational programs, general office purposes, conference rooms,
employee training facilities, computer facilities, remote computer testing
facilities, employee kitchens and other legally permitted uses consistent with
the characteristics of similar first-class facilities (the “Permitted Use”), and
may not be used for any other business or enterprise or in any manner other than
as authorized by this Article 8 without Landlord’s prior written consent.
Landlord’s consent to any other lawful use which complies with the provisions of
this Article 8 of this Lease shall not be unreasonably withheld or delayed or
conditioned; provided, however, that Tenant’s sole remedy with respect to any
assertion that Landlord’s failure to timely consent to a change of use was
unreasonable shall be to seek equitable relief (including, without limitation,
specific performance and/or injunctive relief), and Tenant shall have no damage
claim against Landlord as a result of Landlord’s actions in refusing to consent
on a timely basis thereto (except as provided in Section 51.1 below).

 

8.2 Tenant shall not use, or suffer or permit the use of the Demised Premises or
any part thereof: (A) which would violate any certificate of occupancy for the
Demised Premises, or any of the covenants, agreements, terms, provisions and
conditions of this Lease, or for any unlawful purposes or in any unlawful
manner, and (B) to be used in any manner, or anything to be done therein, or
suffer or permit anything to be brought into or kept in the Demised Premises
which shall in any way materially and adversely impair or interfere with the
proper and economic heating, cleaning, air conditioning or other servicing of
the Demised Premises, or materially and adversely impair or interfere with the
use of any of the other areas of the Landlord’s Premises.

 

8.3 If any governmental license or permit, including, without limitation, a
certificate of occupancy shall be required for the proper and lawful conduct of
Tenant’s business or other activity carried on in the Demised Premises, Tenant,
at Tenant’s expense, shall duly procure and thereafter maintain such license.
Tenant shall provide a copy thereof to Landlord. Tenant, at Tenant’s expense,
shall, at all times, comply with the terms and conditions of each such license
or permit.

 

8.4 Tenant shall not do, nor permit to be done, anything outside of the
Permitted Use which will cause a cancellation or non-renewal of any insurance
policy covering said Demised Premises, or otherwise render the Demised Premises
uninsurable.

 

8.5 Tenant shall not: (A) use or allow the Demised Premises to be used for any
unlawful purpose, and (B) cause, maintain or permit any nuisance in, on or about
the Demised Premises.

 

8.6 Tenant shall not commit or allow to be committed any waste in or upon the
Demised Premises.

 

- 14 -



--------------------------------------------------------------------------------

8.7 Tenant shall: (a) not use the Demised Premises or permit anything to be done
in or about the Demised Premises, which will materially conflict with any
applicable law, statute, ordinance or governmental rule or regulation now in
force or which may hereafter be enacted or promulgated; and (b) at its sole cost
and expense, promptly comply in all material respects with all applicable laws,
statutes, ordinances and regulations now in force or which may hereafter be in
force and with the requirements of any board of fire underwriters or other
similar bodies now or hereafter constituted relating to or affecting the
condition, use or occupancy of the Demised Premises. The final, unappealable
judgment of any court of competent jurisdiction that Tenant has (or has not)
violated any law, statute, ordinance or regulation, or amendment thereto, or
judicial decision, shall be conclusive of that fact as between the Landlord and
Tenant.

 

8.8 Tenant’s North American Industry Classification Number is 541519 [Computer
Disaster Recovery Services or Software Installation Services]. The Tenant shall
not use or permit the Demised Premises to be used as an Industrial Establishment
as defined as of the date of this Lease by the Industrial Site Recovery Act,
N.J.S.A. 13:1K-6 et seq., without Landlord’s prior written consent. No
bio-hazardous items shall be stored, used, generated or disposed of at the
Demised Premises other than in compliance with applicable laws.

 

8.9 Tenant shall not do or permit anything to be done in or about the Demised
Premises which will in any way obstruct or interfere with the rights of other
tenants or occupants of the Landlord’s Premises or injure or annoy them nor use
or allow the Demised Premises to be used for any unlawful purpose; nor shall
Tenant cause, maintain or permit any nuisance in, on or about the Demised
Premises. Without limiting the foregoing, during construction of the Tenant
Improvements, the Tenant shall, and shall cause its contractors to cooperate
reasonably with the Landlord and other tenants of the Landlord’s Premises to
minimize interference with the use and enjoyment of the Landlord’s Premises by
the other tenants.

 

9. Alterations and Improvements:

 

9.1 Landlord understands that Tenant will be making substantial improvements to
the interior of the Demised Premises including, but not limited to, partitions,
dropped ceilings, conduit, raised flooring, electrical systems, fire sprinkler
systems, heating, ventilating and air-conditioning systems, and other
improvements necessary or desirable to prepare the Demised Premises for Tenant’s
initial occupancy thereof (the “Initial Tenant Improvements”). The Initial
Tenant Improvements shall consist of all improvements made to the Demised
Premises up to and including the date on which Tenant obtains its final
Certificate of Occupancy for the Demised Premises. The Initial Tenant
Improvements and all other improvements constructed or installed by or on behalf
of Tenant throughout the Lease Term by Tenant, its contractors, and/or the
Landlord or its affiliated companies shall be collectively referred to as the
“Tenant Improvements.” As of the Termination Date or such earlier date as
Tenant’s right of possession is terminated under this Lease, the Tenant shall at
its sole cost and expense remove all Tenant Improvements (except as otherwise
provided herein) and shall restore the Landlord’s Premises to the condition it
was in prior to the installation of the Tenant Improvements, subject to ordinary
wear and tear due to passage of time and normal use, and damage by casualty. If
Landlord, at the time Landlord consents to additions, improvements,

 

- 15 -



--------------------------------------------------------------------------------

alterations or installations, advises Tenant that such removal will not be
required, then such Tenant Improvements to the Demised Premises, except Tenant’s
movable fixtures and furniture, shall become the property of Landlord and shall
remain upon, and be surrendered with, said Demised Premises, as a part thereof,
at the end of said term or renewal term, as the case may be. Notwithstanding the
foregoing, the parties agree that only that portion of the Initial Tenant
Improvements consisting of the Private Communication Ductbank (as defined in
Section 45.1 below), including (A) the conduits and the wiring therein from the
public right of way to the Demised Premises, and (B) the conduits and wiring
therein running from the Demised Premises to the existing Private Communication
Ductbank servicing the buildings located at 777 Central Boulevard and 760
Washington Avenue shall not be removed at the Termination Date and shall become
the sole property of the Landlord from and after the Termination Date.

 

9.2 Tenant may not make structural alterations, additions or improvements to the
Demised Premises (“Structural Alterations”) without the consent of the Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed.
Landlord will review and consent or object in writing to Tenant’s submission of
Tenant’s plans for structural alterations within ten (10) days of receipt
thereof. Landlord’s failure to respond within ten (10) days shall operate as a
refusal of consent. Landlord’s consent shall not be required for nonstructural
alterations, additions or improvements to the Demised Premises (“Nonstructural
Alterations”); however, Tenant may at its option submit to Landlord Tenant’s
plans and specifications for Nonstructural Alterations in order to determine
whether Landlord upon termination of this Lease will require Tenant to remove
such Nonstructural Alterations. Tenant’s Structural Alterations and
Nonstructural Alterations are sometimes hereinafter referred to as
“Alterations”. In the event Landlord does not consent to the Tenant’s plans for
Structural Alterations, Landlord shall specifically inform Tenant of the reason
for denial of such consent. Any work undertaken by Tenant shall be performed in
compliance with all applicable codes and standards including, but not limited
to, the New Jersey Uniform Construction Code.

 

9.3 Tenant, at Tenant’s sole cost and expense, shall prepare all necessary plans
and specifications for the design and construction of the Initial Tenant
Improvements. The Initial Tenant Improvements shall be built and completed
substantially in accordance with Tenant’s plans and specifications (the “Tenant
Plans”). The Tenant Plans shall be subject to review and approval by Landlord,
which approval Landlord shall not unreasonably delay or withhold or condition,
and which shall be deemed approved if Landlord has not responded to Tenant
within ten (10) days after submission thereof by Tenant to Landlord. Any
material changes by Tenant to the Tenant Plans, once approved by Landlord, shall
likewise be subject to review and approval by Landlord, which approval Landlord
shall not unreasonably delay or withhold or condition, and which shall be deemed
approved if Landlord has not responded to Tenant within ten (10) days after
submission thereof by Tenant to Landlord. When and if Tenant commences
construction of the Tenant Improvements, the Tenant shall cause the construction
to be completed within a commercially reasonable time period and in substantial
compliance with the approved Tenant Plans. At all times, upon reasonable prior
notice, Landlord shall have the right to enter upon the Demised Premises to
inspect the Demised Premises and the Tenant Improvements, for the purpose of
determining that the construction of the Tenant Improvements is proceeding
substantially in accordance with the Tenant Plans, provided that such
inspections shall not unreasonably interfere with or cause any delay of the
activities of Tenant or its contractors.

 

- 16 -



--------------------------------------------------------------------------------

9.4 From and after the Commencement Date with respect to Unit D of the Demised
Premises, Landlord shall provide to Tenant the following monetary allowances for
the installation of the Initial Tenant Improvements:

 

9.4.1.

   Underground work for the sanitary sewer system    $ 37,361

9.4.2.

   Underground work for the electrical grounding system:    $ 14,815

9.4.3.

   Underground work for the electrical & interior telecom services as per cost
breakdown annexed hereto as Exhibit 9.4.3:    $ 95,978

9.4.4.

   One (1) concrete isolation pad for Tenant’s generators:    $ 12,883

9.4.5.

   Roof pavers to service Tenant’s rooftop mechanical Equipment:    $ 7,730

9.4.6.

   Steel dunnage required to support rooftop equipment:    $ 161,038

 

9.5 From and after the Commencement Date with respect to Unit C of the Demised
Premises, Landlord shall provide to Tenant the following monetary allowances for
the installation of the Initial Tenant Improvements:

 

9.5.1.

   Underground work for the sanitary sewer system:    $ 14,839

9.5.2.

   Underground work for the electrical grounding system:    $ 5,884

9.5.3.

   Underground work for the electrical & interior telecom services:    $ 38,120

9.5.4.

   One (1) concrete isolation pad for Tenant’s generators:    $ 5,117

9.5.5.

   Roof pavers to service Tenant’s rooftop mechanical mechanical equipment:    $
3,070

9.5.6

   Steel dunnage required to support rooftop equipment:    $ 63,960

 

9.6 Tenant understands and agrees that the allowances set forth in Sections 9.4
and 9.5 of this Lease do not represent guarantees, representations or estimates
of the total cost of the work for which allowances are granted. By way of
example only, and not by way of limitation, structural steel costs have
substantially increased and may continue to increase, thereby indicating that
the actual cost of all steel work will be substantially greater than the
allowances. The Tenant covenants and agrees that it will exclusively contract
with Landlord’s Affiliate, Russo Development, LLC or its affiliated companies
(collectively, “Russo Development, LLC”), for all work for which allowances are
granted in Sections 9.4 and 9.5 of this Lease (hereinafter, the “Allowance
Improvements”). Russo Development, LLC shall install

 

- 17 -



--------------------------------------------------------------------------------

all Allowance Improvements on a time and materials basis with a markup for
profit and overhead. When Russo Development, LLC acts as both the General
Contractor and the Subcontractor for the installation of the Allowance
Improvements, it shall charge its actual construction costs plus a ten (10%)
percent markup for profit and a ten (10%) percent markup for overhead. If the
work for the installation of the Allowance Improvements is subcontracted by
Russo Development, LLC and it acts solely in the capacity as General Contractor,
it shall charge the Tenant actual construction costs plus a five (5%) percent
markup for profit and a five (5%) percent markup for overhead. All costs for
design work and permit fees relating to, and all other soft costs associated
with, the Allowance Improvements shall be billed to Tenant without markup for
profit or overhead.

 

If the actual cost of the Allowance Improvements exceeds the Tenant Allowances
provided for in this Lease, the Tenant shall pay the excess cost, profit and
overhead to Russo Development, LLC within thirty (30) days after completion of
all of such Allowance Improvements for the particular Unit (Unit C or Unit D) to
which work has been performed and in the event of Tenant’s default in this
obligation, Landlord shall have all of the same remedies afforded under this
Lease in the case of a default in payment of Rent. Similarly, in the event that
the Tenant Allowances exceed the actual cost of the Allowance Improvements plus
permitted profit and overhead charges by Russo Development, LLC, then the
Landlord shall refund the balance due to the Tenant within thirty (30) days from
completion of the Allowance Improvements for the Unit in question (Unit C or
Unit D).

 

9.7 In addition to the other provisions set forth in this Paragraph 9, Landlord
and Tenant agree that: (i) each shall require all contractors retained by it to
indemnify and hold harmless Landlord and Tenant to the maximum extent permitted
by law, to comply with all safety rules and regulations including, but not
limited to OSHA regulations, and take all safety measures reasonably required to
protect Landlord and Tenant and their respective agents, contractors and
employees from injury or damage caused by or resulting from the performance of
the construction of the Initial Tenant Improvements; (ii) all construction
contracts in connection with the Initial Tenant Improvements shall contain
provisions that obligate the contractors to: (a) carry public liability and
property damage insurance with a combined single limit of not less than
$5,000,000.00; and (b) carry workmen’s compensation insurance in compliance with
New Jersey law.

 

9.8 The review and approval by Landlord of the plans and specifications for the
Tenant Improvements is solely for the benefit of Landlord, and, in reviewing and
approving the same, Landlord assumes no liability for the design of the Tenant
Improvements or the adequacy thereof, nor shall such review or approval by
Landlord release Tenant from any obligation or liability in respect thereof.

 

9.9 Upon Tenant’s request, from time to time, Landlord shall promptly submit to
Tenant the current copies of any and all plans, specifications and/or working
drawings relative to the Demised Premises which have not been previously
submitted to Tenant pursuant to other provisions of this Lease. Upon Landlord’s
request, from time to time and in any event upon final completion of the Initial
Tenant Improvements, Tenant shall promptly submit to Landlord then current
copies of any and all plans, specifications and/or working drawings

 

- 18 -



--------------------------------------------------------------------------------

relative to the Tenant Improvements which have not been previously submitted to
Landlord pursuant to other provisions of this Lease. Landlord will not impose
any fee for review or approval of the plans for the Tenant Improvements.
Landlord will not impose any fees for construction, supervision, or plan review
unless Landlord is acting as the general contractor.

 

9.10 Neither party shall, at any time prior to or during the Term, directly or
indirectly employ or permit the employment of, any contractor, mechanic or
laborer in the Demised Premises if such employment would interfere or cause any
conflict with other contractors, mechanics or laborers engaged in the
construction, maintenance or operation of the Demised Premises. In the event of
such interference or conflict, each party, upon demand of the other, shall cause
all contractors, mechanics or laborers causing such interference or conflict to
leave the Demised Premises immediately.

 

9.11 Tenant shall, in connection with the construction and installation of the
Initial Tenant Improvements, comply with all applicable laws, ordinances, rules
and regulations and shall, with Landlord’s assistance as may be required, obtain
all permits and approvals required or necessary thereunder in order for Tenant
to perform the Initial Tenant Improvements.

 

9.12 If, because of any acts or omission of Tenant or anyone claiming through or
under Tenant, any mechanic’s or materialmen’s notice of intention or mechanic’s
or materialmen’s or other lien or order for the payment of money shall be filed
against the Demised Premises, the Landlord’s Premises, or against Landlord
(whether or not such lien or order is valid or enforceable as such), Tenant
shall, at Tenant’s own cost and expense, cause the same to be canceled and
discharged of record or bonded off within forty-five (45) days after the date of
filing thereof, and shall also indemnify and save harmless Landlord from and
against any and all costs, expenses, claims, losses or damages, including
reasonable counsel fees, resulting therefrom or by reason thereof. If, because
of any acts or omission of Landlord or anyone claiming through or under
Landlord, any mechanic’s or materialmen’s notice of intention or mechanic’s or
materialmen’s or other lien or order for the payment of money shall be filed
against the Demised Premises, the Landlord’s Premises, or against Tenant
(whether or not such lien or order is valid or enforceable as such), Landlord
shall, at Landlord’s own cost and expense, cause the same to be canceled and
discharged of record or bonded off within forty-five (45) days after the date of
filing thereof, and shall also indemnify and save harmless Tenant from and
against any and all costs, expenses, claims, losses or damages, including
reasonable counsel fees, resulting therefrom or by reason thereof.

 

10. Laws and Ordinances:

 

10.1 The Tenant shall promptly execute and materially comply with the statutes,
ordinances, rules, orders, regulations and requirements of the Federal, State
and Municipal governments and of any and all their departments and bureaus
applicable to the Demised Premises for the correction, prevention and abatement
of nuisances, violations or other grievances in, upon or connected with said
Demised Premises during said term, arising from, incident to, or connected with
the use and occupation of the Demised Premises by the Tenant. The Tenant shall
also promptly materially comply with and execute all rules, orders and

 

- 19 -



--------------------------------------------------------------------------------

regulations of the Board of Fire Underwriters for the prevention of fires, at
its own cost and expense, arising from, incident to or connected with the use
and occupation of said premises by the Tenant.

 

10.2 The Landlord shall promptly execute and materially comply with the
statutes, ordinances, rules, orders, regulations and requirements of the
Federal, State and Municipal governments and of any and all their departments
and bureaus applicable to the Landlord’s Premises (exclusive of the Demised
Premises after the Commencement Date), for the correction, prevention and
abatement of nuisances, violations or other grievances in, upon or connected
with said Landlord’s Premises (exclusive of the Demised Premises after the
Commencement Date), during said term. The Landlord shall also promptly comply
with and execute all rules, orders and regulations of the Board of Fire
Underwriters for the prevention of fires, at its own cost and expense, arising
from, incident to or connected with the use and occupation of Landlord’s
Premises (exclusive of the Demised Premises).

 

10.3 Tenant shall, at Tenant’s own expense, materially comply with the
Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et seq. and with the Spill
Compensation and Control Act (N.J.S.A. 58:10-23-11 et seq.) (“the Acts”) and all
regulations promulgated pursuant to the Acts, but solely to the extent that the
requirements of the Acts become applicable to the Demised Premises as a result
of Tenant’s acts or omissions thereat from and after the Commencement Date.
Tenant shall, at Tenant’s own expense, provide all information within Tenant’s
control requested by Landlord or the Bureau of Industrial Site Evaluation for
the preparation of submissions, declarations, reports and plans pursuant to the
Acts. If the New Jersey Department of Environmental Protection (DEP) shall
determine that a clean-up plan or Remedial Action Work plan must be prepared and
that a clean-up must be undertaken because of any spills or discharges of
hazardous substances or wastes caused by Tenant or other parties under Tenant’s
authority or control at the Demised Premises which occur during any period when
Tenant is or was an occupant, then Tenant’s obligations under the preceding
sentence shall apply solely to the extent necessary to address the spills or
discharges caused by Tenant or other parties under Tenant’s control and shall
not extend to any spills or discharges caused by others and Tenant shall, at
Tenant’s own expense, prepare and submit the required plans and carry out the
approved plans. Tenant shall indemnify, defend and save the Landlord harmless
from all fines, suits, procedures, claims and actions of any kind from third
parties arising out of or in any way connected with any spills or discharges of
hazardous substances or wastes to the extent caused by the Tenant or other
parties under Tenant’s authority or control at the Landlord’s Premises which
occur during the term of Tenant’s occupancy. Tenant reserves the right to
contest the applicability of the Acts to Tenant or any DEP determinations or
requirements.

 

10.4 Landlord shall, at Landlord’s own expense, materially comply with the Acts
and all regulations promulgated pursuant to the Acts to the extent that the
requirements of the Acts become applicable to the Landlord’s Premises with
respect to existing conditions prior to the Commencement Date or otherwise
resulting from Landlord’s acts or omissions from and after the Commencement Date
thereat. Landlord shall, at Landlord’s own expense, provide all information
within Landlord’s control requested by Tenant or the Bureau of Industrial Site
Evaluation for the preparation of submissions, declarations, reports and plans
pursuant to the Acts. If the New Jersey Department of Environmental Protection
(DEP) shall determine that a

 

- 20 -



--------------------------------------------------------------------------------

clean-up plan or Remedial Action Work plan be prepared and that a clean-up be
undertaken because of any spills or discharges of hazardous substances or wastes
caused by the Landlord or other parties under Landlord’s authority or control at
the Landlord’s Premises which occur during any period when Tenant was an
occupant, then Landlord shall, at Landlord’s own expense, prepare and submit the
required plans and carry out the approved plans. Landlord shall indemnify,
defend and save the Tenant harmless from all fines, suits, procedures, claims
and actions of any kind arising out of or in any way connected with any spills
or discharges of hazardous substances or wastes solely to the extent such spill
or discharge existed prior to the Commencement Date and/or were caused by the
Landlord or other parties under Landlord’s authority or control at the
Landlord’s Premises which occur during the term of Tenant’s occupancy. Landlord
reserves the right to contest the applicability of the Acts to Landlord or any
DEP determinations or requirements.

 

10.5 The provisions of this Article 10 shall survive the termination or earlier
expiration of this Lease.

 

11. Insurance:

 

11.1 During the construction of the Tenant Improvements (the “Construction
Phase”), in addition to the insurance coverage required to be maintained under
Article 9.9 above, Tenant shall maintain builder’s risk insurance for the full
replacement cost of the Tenant Improvements at Tenant’s sole cost and expense.

 

11.2 At all times from and after the Commencement Date, and during the full
term, the Tenant shall maintain, at its sole cost and expense, general public
liability insurance against claims for personal injury, death or property
damage, under a policy of commercial general public liability insurance, with
such limits as may reasonably be requested by the Landlord from time to time,
but not less than Five Million ($5,000,000.00) Dollars Combined Single Limit
(“CSL”) in respect of bodily injury and property damage. A combination of
General Liability Coverage and Umbrella Liability Coverage is acceptable to
comply with this limit.

 

11.3 At all times subsequent to the Commencement Date and during the full Lease
Term, the Landlord as a common expense of all tenants of Landlord’s Premises,
shall carry for the benefit of Landlord and Tenant, property insurance, business
interruption insurance for loss of rents, and flood insurance in an amount equal
to the full replacement value of the Building, including the replacement value
of the Tenant Improvements, and not less than the requirements of any mortgagee
holding a mortgage on the Premises. Tenant shall pay its proportionate share of
the cost of said insurance covering the Landlord’s Premises and Improvements
excluding the Tenant Improvements and shall pay one hundred (100%) percent of
the cost of the insurance covering the Tenant Improvements, payable in advance
at the commencement of the insurance policy year. Allocation of the cost for
Tenant Improvements shall be based upon their replacement value as shall be
accurately and reasonably stated by Tenant. Landlord, its Mortgagee and Tenant
shall be named as insureds thereunder, as their respective interests may appear,
and the Landlord and its mortgagee shall be named loss payee, as their
respective interests may appear. Tenant may elect to carry for the benefit of
Landlord,

 

- 21 -



--------------------------------------------------------------------------------

its Mortgagee and Tenant any of the insurance coverages described in this
paragraph applicable exclusively to the Tenant’s personal property and trade
fixtures within the Demised Premises, or to the Tenant’s rental, or to fixtures,
furnishings, equipment, improvements and other property owned by the Tenant and
located at or in or affixed to Landlord’s Premises at its own cost and expense;
provided that nothing herein shall be construed to limit the exclusive right of
the Landlord to contract for the property insurance covering the Landlord’s
Premises and the Building and common area improvements and fixtures located
thereon. Tenant shall provide Landlord with at least thirty (30) days’ advanced
written notice of its request to carry its own insurance to afford time for
Landlord to cancel duplicative coverages so as to assure no lapse or gaps in
such coverages. The Landlord and its mortgagee shall be named loss payee under
any such policy, as their respective interests may appear, and all coverages
shall comply with the requirements of Landlord’s mortgagee.

 

11.4 The Landlord shall carry general public liability insurance, in addition to
Tenant’s general public liability insurance requirement as outlined in Article
11.1, naming Landlord as the insured and Tenant as additional insured. Tenant
shall pay its proportionate share of the cost of said insurance, in advance, at
the commencement of the insurance policy year. If Tenant finds that the
deductibles under such policies are not at commercially reasonable levels,
Tenant may notify the Landlord, and if the parties are unable to agree on a
reasonable deductible, then subject to requirements of Landlord’s Mortgagee, the
issue will be resolved by arbitration before a qualified insurance professional
mutually selected by the parties.

 

11.5 All insurance required to be maintained by the Tenant shall be effected by
valid and enforceable policies issued by insurers with a Bests Rating of A-IX or
better, which are authorized to do business in New Jersey. The Tenant may carry
the insurance referred to in this Lease under any blanket policy of insurance or
policies issued by its present or future insurance carriers. If the Tenant
elects to provide insurance as herein set forth under any blanket policy or
blanket coverage, the Landlord will be provided with evidence of such insurance
in the form of a certificate of insurance or any other evidence of insurability
from any insurance carrier and said certificate or certificates will provide
that the Landlord will receive thirty (30) days notice prior to cancellation in
the coverage. If the Tenant elects to provide insurance as herein set forth
under one or more individual policies of insurance, then either certificates of
insurance or duplicate originals of such policies will be delivered to Landlord
and same will provide that the Landlord will receive thirty (30) days’ notice
prior to cancellation in coverage. Proof of insurance coverage and payment for
same (including the Certificates or duplicate original policies) shall be
delivered to Landlord at the Commencement Date and as to renewal policies shall
be delivered to Landlord not less than fifteen (15) days prior to the effective
date of the renewal coverage. All such policies shall be primary and
non-contributing with any other insurance carried by Landlord.

 

All insurance required to be maintained by the Landlord shall be effected by
valid and enforceable policies issued by insurers with a Bests Rating of A-IX or
better, which are authorized to do business in New Jersey. The Landlord may
carry the insurance referred to in this Lease under any blanket policy of
insurance or policies issued by its present or future insurance carriers. If the
Landlord elects to provide insurance as herein set forth under any

 

 

- 22 -



--------------------------------------------------------------------------------

blanket policy or blanket coverage, the Tenant will be provided with evidence of
such insurance in the form of a certificate of insurance or any other evidence
of insurability from any insurance carrier and said certificate or certificates
will provide that the Tenant will receive thirty (30) days notice prior to
cancellation in the coverage. All such policies shall be primary and
non-contributing with any other insurance carried by Tenant.

 

11.6 All policies of insurance required to be maintained hereunder (whether by
Landlord or Tenant) shall name the Tenant and the Landlord as the insured as
their respective interests may appear. All such policies shall contain an
agreement by the insurers that such policies shall not be canceled without at
least thirty (30) days prior written notice to the Landlord.

 

11.7 Upon the default of the Tenant in effecting any such insurance, or
procuring or delivering the policies therefor as directed by the Landlord, or in
paying the premiums therefor and any and all charges incidental thereto when the
same become payable, or in procuring and delivering to the Landlord renewals of
expired policies at least fifteen (15) days before such expiration, the Landlord
may, upon not less than ten (10) days prior written notice to Tenant, procure
any such insurance or insurances and/or pay the premiums and other charges
incidental thereto, and any and all amounts so paid by the Landlord, together
with interest thereon from the date of such payment at lesser of twelve percent
(12%) per annum or the highest rate permitted by law, shall be Additional Rent
hereunder and, at the Landlord’s option, may be added to the rent then due or
thereafter to become due and the Landlord shall have the rights and remedies,
including summary proceedings, with respect to the same as with respect to rent.

 

11.8 In the event Tenant’s use and occupancy of the Demised Premises causes any
additional charge or increase in the insurance premiums on the Land or Building,
in excess of those rates which would normally be imposed for insuring a
non-combustible building of similar construction, Tenant shall, from time to
time, immediately upon receipt of notice from Landlord, do whatever is
reasonably deemed necessary, and follow whatever reasonable recommendations may
be made by the Landlord, in order that such excess charge or increase in
insurance premiums may be removed, or the lowered rate obtained; or, in the
event conditions are such that nothing can be done in Tenant’s discretion by way
of improvements or otherwise to remove such increased insurance premiums, or if
the expense involved is excessive, then Tenant shall pay the full amount of such
additional charges or increases in premium on demand as Additional Rent.

 

11.9 Anything in this Article 11 or in this Lease to the contrary
notwithstanding, each of Landlord and Tenant hereby waives any and all rights of
recovery against the other, and against the officers, employees, agents,
representatives, customers and business visitors of such other party and of each
such other tenant or occupant of Landlord’s Premises, for loss of or damage to
such waiving party or its property or the property of others under its control,
arising from any cause insured against under any policy of insurance required to
be carried by such waiving party pursuant to the provisions of this Lease (or
any other policy of insurance carried by such waiving party in lieu thereof) at
the time of such loss or damage. The foregoing waiver shall be effective whether
or not the waiving party actually obtains and

 

- 23 -



--------------------------------------------------------------------------------

maintains the insurance which such waiving party is required to obtain and
maintain pursuant to this Lease (or any substitute therefor). Landlord and
Tenant shall, upon obtaining the policies of insurance which they are required
to maintain hereunder, give notice to their respective insurance carrier or
carriers that the foregoing mutual waiver of subrogation is contained in this
Lease. In addition, Tenant and Landlord shall obtain waivers of subrogation for
the benefit of one another, from any company issuing any policy of insurance
obtained by either of them pursuant to the terms of this Lease. Landlord shall
not be liable for injury, loss, expense, claim or damage to the person,
property, or interests of Tenant covered by insurance, irrespective of whether
any such damage is occasioned by the negligence or willful misconduct of
Landlord, its servants, agents or employees. Similarly, Tenant shall not be
liable for injury, loss, expense, claim or damage to the person, property, or
interests of Landlord covered by insurance, irrespective of whether any such
damage is occasioned by the negligence or willful misconduct of Tenant, its
servants, agents or employees.

 

12. Landlord’s Liability:

 

12.1 Except as otherwise provided in this Lease, Landlord shall not be liable
for any personal injury to any person, including the Tenant or to its officers,
agents, employees, contractors or invitees or for any damage to any property of
any person, including the Tenant, whether from action of the elements, or acts
of negligence of or occupants of adjacent properties, except if caused by or
resulting from the Landlord’s willful malfeasance or negligent acts.

 

12.2 The term “Landlord” as used in this Lease shall be limited to mean and
include only the owner or owners at the time in question of the Landlord’s
Premises and in the event of any transfer or transfers of the title to the
Landlord’s Premises, the then grantor shall be automatically freed and relieved
from and after the date of such conveyance or transfer of all liability for the
performance of any covenants or obligations on the part of Landlord contained in
this Lease to be performed, provided that any funds then in the hands of such
grantor, in which Tenant has an interest, shall be delivered to the grantee and
that such grantee assumes all obligations of grantor as the “Landlord”
hereunder, including, without limitation, any liability for the performance of
any covenants or obligations on the part of Landlord contained in this Lease for
the period prior to any such transfer of title.

 

12.3 Tenant agrees that it shall look solely to Landlord’s interest in the
Landlord’s Premises (including all of Landlord’s rights to insurance and
condemnation proceeds and all Rent and income from Landlord’s Premises) and not
to Landlord for the collection of any judgment (or other judicial process)
against the Landlord or any predecessor Landlord in the event of any default or
breach by Landlord with respect to any of the terms, covenants and conditions of
this Lease to be observed and/or performed by Landlord, and no other assets of
Landlord or any predecessor Landlord shall be subject to levy, execution or
other procedures for the satisfaction of Tenant’s remedies. Tenant irrevocably
waives and releases Landlord from any claims in excess of such interest in the
Landlord’s Premises.

 

- 24 -



--------------------------------------------------------------------------------

13. Default of Landlord:

 

13.1 Landlord shall not be in default unless Landlord fails to perform
obligations required of Landlord within a reasonable time, but in no event later
than thirty (30) days after written notice by Tenant to Landlord specifying
wherein Landlord has failed to perform such obligation; provided, however, that
if the nature of Landlord’s obligation is such that more than thirty (30) days
are required for performance, then Landlord shall not be in default if Landlord
commences performance within such 30-day period and thereafter diligently
prosecutes the same to completion. Except as otherwise specifically provided for
herein, in no event shall Tenant have the right to terminate this Lease as a
result of Landlord’s default, and Tenant’s remedies shall be limited to damages
and/or an injunction. Notwithstanding the foregoing, in emergency circumstances
where the failure to repair or replace would result in a Shut-Down Condition
(defined at Section 5.2) and it is impracticable to give Notice to the Landlord
and permit Landlord to carry out the repair pursuant to Section 5.2, then Tenant
shall have the right to perform Landlord’s obligations and be reimbursed for the
reasonable cost thereof, if applicable, as a common expense or, otherwise at
Landlord’s sole expense, so long as Tenant provides Landlord with notice thereof
promptly after performing such obligations.

 

14. Event of Default by Tenant:

 

14.1 The following shall constitute an “Event of Default” by the Tenant
hereunder:

 

(a) If Tenant shall be late in the payment of any installment of Fixed Rent and
if such breach shall continue for ten (10) days; provided that once in each
twelve (12) month period Landlord shall provide a written notice of late payment
to Tenant and a ten (10) day period to cure the nonpayment before declaring an
Event of Default or assessing a late charge under Section 2.4.

 

(b) If Tenant shall be late in the payment of any Supplemental or Additional
Rent, and if such breach shall continue for thirty (30) days after Landlord
shall have sent Tenant a written invoice for the amount due.

 

(c) If, during the term of this Lease: (i) Tenant shall make an assignment for
the benefit of creditors, or (ii) a voluntary petition be filed by Tenant under
any law having for its purpose the adjudication of Tenant a bankrupt, or the
extension of time for payment, composition, adjustment, modification, settlement
or satisfaction of the liabilities of Tenant or the reorganization or
liquidation of Tenant, or (iii) a receiver be appointed for the property of
Tenant by reason of the insolvency or alleged insolvency of Tenant, or if (iv)
any department of the state or federal government or any officer thereof or duly
authorized Trustee or Receiver shall take possession of the business or property
of the Tenant, or if (v) an involuntary petition be filed against Tenant under
any law having for its purpose the adjudication of Tenant as a bankrupt, or for
the liquidation of Tenant; and (except with respect to items (a) and (b), supra,
which shall be noncurable events of default) if same have not been removed,
cured or discharged within ninety (90) days, or if (vi) any Receiver or Trustee
pursuant to any bankruptcy or insolvency law, whether Federal or State, shall
attempt to thereafter assign this Lease to any part or attempt to sublet all or
any part of the Demised Premises.

 

- 25 -



--------------------------------------------------------------------------------

(d) If Tenant shall default in the performance or observation of any other
agreement or condition (other than payment of rent or Additional Rent) on its
part to be performed or observed, and if Tenant shall fail to cure said default
within thirty (30) days after notice of said default by Landlord (or, in the
case of a default not susceptible of a cure within thirty (30) days, if Tenant
shall fail to commence a cure within thirty (30) days and diligently complete
such cure within a reasonable time under the circumstances.

 

14.2 During the period of an uncured Event of Default:

 

(a) Landlord may (i) permit Tenant to remain in possession and sue for all
rents, damages, attorneys’ fees and collection costs as due; or (ii) terminate
this Lease by written declaration, but allow Tenant to remain in possession as
Tenant at will and sue Tenant for all rents, damages, attorneys’ fees and
collection costs; or (iii) immediately, or at any time thereafter, through legal
process, re-enter and resume possession of the Demised Premises and remove all
persons and property therefrom either by summary dispossess proceedings or by a
suitable action or proceeding at law or in equity (or in the case of a permanent
abandonment of the Demised Premises by Tenant by peaceful self-help), without
being liable for any damages therefor (no re-entry by the Landlord shall be
deemed an acceptance of a surrender of this Lease unless accompanied by a
written declaration signed by Landlord to that effect); or (iv) upon re-taking
possession, keep the premises vacant (subject to reasonable efforts at
mitigation of Landlord’s damages) and recover from Tenant all rents, damages,
reasonable attorneys fees and collection costs as hereinafter provided; (v)
without liability to Tenant or any other party and without constituting a
constructive or actual eviction, Landlord may suspend or discontinue furnishing
or rendering to Tenant any property, material, labor, or other service (other
than utilities), wherever Landlord is obligated to furnish or render the same,
so long as an Event of Default has occurred and is continuing under this Lease;
or (vi) upon re-taking possession Landlord may, as Tenant’s agent and without
effecting Tenant’s liability hereunder, relet the whole or any part of the
Demised Premises for a period equal to, or greater, or less than the remainder
of the then term of this Lease, at such rental and upon such terms and
concessions as Landlord shall deem reasonable, to any lessee or lessees which it
may deem suitable and satisfactory for any use and purpose which it may deem
appropriate. In no event shall the Landlord be liable in any respect for failure
to relet the Demised Premises or in the event of such reletting, for failure to
collect the rent thereunder provided that Landlord has complied with its
mitigation obligations as aforesaid. Any sums received by the Landlord on a
reletting for any monthly installment of rent in excess of the rent reserved in
this Lease shall belong to Landlord;

 

(b) Delinquent Fixed Rent and Additional Rent shall bear interest at the lower
rate of either twelve percent (12%) per annum or the maximum rate permitted by
law, from the date on which it is due until the date on which it is paid. This
provision shall not relieve Tenant from any payment of Fixed Rent, late charges
or Additional Rent at the time due and in the manner specified herein.

 

- 26 -



--------------------------------------------------------------------------------

(c) Tenant hereby expressly waives the service of notice of intention to
re-enter as provided for in any statute and also waives any and all rights or
equity of redemption in case the Tenant shall be dispossessed by a Court. The
terms “enter,” and “re-enter,” “entry,” or “re-entry,” as used in this Lease,
are not restricted to their technical legal meaning.

 

(d) the termination of this Lease shall not in any circumstance operate to
relieve the Tenant from liability for performance of all of its obligations
hereunder. Upon any such termination of this Lease, Tenant covenants that it
will quit and surrender the premises and deliver possession thereof to Landlord.

 

14.3 No waiver by the Landlord of any Event of Default by Tenant shall
constitute or be construed as a waiver of any other or future Event of Default.
No waiver by the Tenant of any default or breach by the Landlord shall
constitute or be construed as a waiver of any other or future default or breach.
No waiver by either party shall be effective unless in writing.

 

14.4 The acceptance by Landlord of rent or other charges from Tenant (in whole
or in part) after any Event of Default, even though known to Landlord, shall not
constitute a waiver of the default/breach, unless the Event of Default is cured
in full. The acceptance by Landlord of rent or other charges from Tenant (in
whole or in part) shall not be deemed an accord and satisfaction in respect of
any claims of Landlord against Tenant, notwithstanding the payment check or
accompanying letter may bear a legend or endorsement to the contrary. The
acceptance of payment as above shall not affect any notice of default or any
action or proceedings or judgment or order taken in consequence of the default.

 

14.5 In the event of (a) the termination of this Lease under the provisions of
Article 14 hereof, (b) the re-entry into the Demised Premises by Landlord under
the provisions of this Article 24, or (c) the termination of this Lease (or
re-entry) by or under any summary dispossess or other proceeding or action or
any provision of law by reason of default hereunder on the part of Tenant,
Landlord shall be entitled to retain all moneys, if any, paid by Tenant to
Landlord, whether as advance rent, security or otherwise, but such moneys shall
be credited by Landlord against any rent due from Tenant at the time of such
termination or re-reentry, or at Landlord’s option, against any damages payable
by Tenant under this Lease or pursuant to law.

 

14.6 In the event of any termination of this Lease under the provisions of
Article 14 or in the event that Landlord shall re-enter the premises lawfully or
in the event of the termination of this Lease (or of re-entry) by or under any
summary dispossess or other proceeding or action or any provision of law, Tenant
will pay to Landlord as damages, at the sole election of Landlord, either:

 

(a) a sum which at the time of such termination of this Lease or at the time of
any such re-entry by Landlord, as the case may be, is equal to the excess, if
any, between: (i) the aggregate of all rent which would have been payable
hereunder by Tenant had this Lease not so terminated for the period commencing
with such earlier termination of this

 

- 27 -



--------------------------------------------------------------------------------

Lease or the date of any such re-entry, as the case may be, and ending with the
date set for the expiration of the full term hereby granted, over (ii) the
aggregate of all rent of the Demised Premises for the same period based upon the
then local market rental value of the Demised Premises as determined by taking
into account any market concessions such as tenant improvements, free rent,
construction allowances, rent abatement, moving allowances and other rental
concessions, financial strength of the tenant, location in the building, and
comparable renewal leases (on the bases of factors such as, but not limited to,
size and location of space and the term of the lease), if any, recently executed
for space in other buildings in the Bergen County, New Jersey, which are
comparable to the Building in reputation, quality, age, size, location and
quality of services provided (the foregoing factors not being exclusive in
identifying comparable buildings). Landlord shall also be entitled to recover
the reasonable value of restoring the Demised Premises and reletting same
(including brokers commissions) as an element of damage, discounted to present
value at the prime rate of interest announced as of the Event of Default in The
Wall Street Journal; or

 

(b) sums equal to the aggregate of all rent which would have been payable by
Tenant had this Lease not so terminated, or had Landlord not so re-entered the
Demised Premises, payable on a monthly basis on the due dates specified for
payment of Fixed Rent under this Lease following such termination of such
re-entry and until the date hereinbefore set for the expiration of the full term
hereby granted; provided, however, that if Landlord shall re-let all or part of
the Demised Premises for all or any part of said period, Landlord shall credit
Tenant with the net rents received by Landlord from such re-letting, such net
rents to be determined by first deducting from the gross rents as and when
received by Landlord all reasonable attorneys’ fees and costs incurred in
terminating this Lease and re-entering the Demised Premises and of securing
possession thereof, as well as the reasonable expenses of re-letting, including
altering and preparing the Landlord’s Premises (including the Demised Premises)
for new tenants, brokers’ commissions and all other similar or dissimilar
expenses properly chargeable against the Demised Premises and the rental
therefrom in connection with such re-letting, it being understood that any such
re-letting may be for a period equal to or shorter or longer than the remaining
term of this Lease; provided, further, that (i) in no event shall Tenant be
entitled to receive any excess of such net rents over the sums payable by Tenant
to Landlord hereunder, (ii) in no event shall Tenant be entitled in any suit for
the collection of damages pursuant to this subsection (b) to a credit in respect
of any net rents from a re-letting except to the extent that such net rents are
actually received by Landlord prior to the commencement of such suit, and (iii)
if the premises or any part thereof should be re-let in combination with other
space, then proper apportionment on a square foot area basis shall be made of
the rent received from such re-letting and of the expenses of re-letting. Suit
or suits for the recovery of such damages, or any installments thereof, may be
brought by Landlord from time to time at its election, and nothing contained
herein shall be deemed to require Landlord to postpone suit until the date when
the term of this Lease would have expired if it had not been terminated under
the provisions of Article 14, or under any provision of law, or had Landlord not
re-entered the premises.

 

Nothing herein contained shall be construed as limiting or precluding the
recovery by Landlord against Tenant of any sums or damages to which, in addition
to the damages particularly provided above, Landlord may lawfully be entitled by
reason of any default hereunder on the part of Tenant.

 

- 28 -



--------------------------------------------------------------------------------

14.7 Anything herein to the contrary notwithstanding, upon an Event of Default
hereunder, or in the event of a breach or threatened breach on the part of
Tenant or Landlord with respect to any of the covenants, agreements, terms,
provisions or conditions on the part of or on behalf of such party to be kept,
observed or performed, both parties shall also have the right of specific
performance and/or injunction. The specified remedies to which either party may
resort hereunder are cumulative and are not intended to be exclusive of any
other remedies or means of redress to which either may lawfully be entitled at
any time, and either party may invoke any remedy allowed at law or in equity as
if specific remedies were not herein provided for, so long as such remedies have
not been waived by the terms of this Lease.

 

15. Access to Premises:

 

15.1 Landlord and its representatives may enter the Demised Premises during
normal business hours upon not less than forty-eight (48) hours prior notice
(except in case of emergency, when no prior notice shall be required) for the
purpose of inspecting the same and, if Landlord so elects, but without any
obligation so to do, for the purpose of making any necessary repairs to the
Demised Premises and performing any work therein. Landlord will exercise its
rights hereunder in a commercially reasonable manner so as to minimize
interference with Tenant’s business operations, but nothing herein shall require
the Landlord to schedule all work during non-business hours and to thereby incur
overtime or similar extra charges. Landlord shall be prohibited from entering
any secured or protected areas within the Demised Premises without the prior
written consent of Tenant.

 

15.2 Landlord may enter and exhibit the Demised Premises during usual business
hours upon not less than forty-eight (48) hours prior notice for Landlord’s
purposes, including but not limited to, inspecting the Demised Premises or
showing the Demised Premises to prospective mortgagees, purchasers, lessees or
brokers. During the final twelve (12) months of the term, Landlord may also
display the usual “To Let” or similar signs on the portions of the Land (but
excluding the Demised Premises).

 

15.3 Notwithstanding the foregoing in this Article 15, Tenant may designate
certain portions of the Demised Premises, including but not limited Tenant’s
computer and data rooms, as “Protected Areas.” Landlord recognizes that the
Protected Areas are to be secured areas and Landlord shall have no access
thereto without being accompanied by a designated representative of Tenant.

 

15.4 Tenant shall have access to the Demised Premises 24 hours a day, 7 days a
week, 365/366 days a year.

 

16. Hold Harmless:

 

16.1 Subject to the provisions of Section 11.9 above, Tenant shall keep, save
and hold Landlord harmless and free from all liability, penalties, losses,
damages, costs,

 

- 29 -



--------------------------------------------------------------------------------

expenses, causes of action, claims and/or judgments to third parties arising by
reason of any injury or damage to any person or persons, or property, of any
kind whatsoever, and to whomsoever belonging, from any cause or causes
whatsoever and whether arising from or by reason of any existing or future
condition, default, matter, or thing in or about the Demised Premises, from and
after the Commencement Date, including, without limitation, damage from water
and/or steam seepage or leakage in or into the Landlord’s Premises, except if
caused by Landlord’s negligent or intentional acts or omissions.

 

16.2 Tenant hereby waives all claims against Landlord for damages to goods,
equipment, improvements, wares, and merchandise in, upon or about the Demised
Premises, the Building, the Land and any common areas and for injuries to
Tenant, its agents or third persons in or about the Demised Premises, the
Building, the Land and any common area from any cause arising at any time,
except if caused by Landlord’s negligent or intentional acts or omissions.

 

16.3 Subject to the provisions of Section 11.9 above, Tenant agrees that if
Landlord is involuntarily made a party defendant to any litigation concerning
this Lease or the Demised Premises relating to any alleged act or omission of
Tenant, then Tenant shall indemnify, hold harmless and defend Landlord from all
liability, and reasonable costs and expenses by reason thereof. Similarly,
Landlord agrees that if Tenant is involuntarily made a party defendant to any
litigation concerning this Lease or the Landlord’s Premises relating to any
alleged act or omission of Landlord, then Landlord shall indemnify, hold
harmless and defend Tenant from all liability, and reasonable costs and expenses
by reason thereof.

 

16.4 Anything in this Article 16 to the contrary notwithstanding, the foregoing
indemnifications in this Article 16 shall in NO EVENT apply to any environmental
matters. Any Tenant indemnification with respect to environmental matters is set
forth in Section 10.3 above, and any Landlord indemnification with respect to
environmental matters is set forth in Section 10.4 above.

 

17. Assignment or Sublease:

 

17.1 Tenant shall neither voluntarily, nor by operation of law, assign,
transfer, mortgage, pledge, hypothecate or encumber this Lease or any interest
therein, and shall not sublet the said Demised Premises or any part thereof, or
any right or privilege appurtenant thereto, or allow any other person (the
employees, agents, servants and invitees of Tenant excepted) to occupy or use
the said Demised Premises, or any portion thereof, without first obtaining the
written consent of Landlord. A consent to one assignment, subletting, occupation
or use by any other person shall not be deemed to be a consent to any subsequent
assignment, subletting, occupation or use by another person. Consent to any such
assignment or subletting shall in no way relieve Tenant of any liability under
this Lease. Any such assignment or subletting without such consent shall be
void, and shall, at the option of the Landlord, constitute a default under the
terms of this Lease. Landlord shall not be obligated to consider and respond to
any request for consent under this paragraph unless such request is in writing,
contains a full explanation of the proposal and provides sufficient information
about the financial standing and experience of the proposed assignee or
subtenant for Landlord to make an informed judgment.

 

- 30 -



--------------------------------------------------------------------------------

Tenant acknowledges that its sole remedy with respect to any assertion that
Landlord’s failure to timely consent to any assignment or sublet is unreasonable
shall be the remedy of specific performance and Tenant shall have no damage
claim or further claim of any nature or cause of action against Landlord as a
result of Landlord’s actions in refusing to timely consent, except a claim for
legal fees and costs as provided in Section 51.1 below. In the event of any
approved assignment or sublease, all rents or other payments received by Tenant
in excess of the payments due from Tenant to Landlord pursuant to this Lease may
be retained by Tenant. On demand, any assignee or subtenant shall make payments
directly to Landlord without, however, creating a direct Landlord-Tenant
relation between them or releasing Tenant under this Lease. Landlord shall not
unreasonably withhold or delay consent to an assignment or sublease, providing
that Landlord determines in its reasonable discretion that such sublease or
assignment does not lessen Landlord’s security, that the use of the Demised
Premises will remain as the Permitted Use; that the proposed assignee or
sublessee is financially responsible and is sufficiently experienced to operate
the business from the Demised Premises successfully and in a manner which shall
not detract from the value of the Demised Premises, that the proposed
transaction does not present any environmental concerns.

 

17.2 Notwithstanding the foregoing in Section 17.1, no Landlord consent shall be
required: (a) for subleases or assignments to affiliates or subsidiaries of the
Tenant, provided that Tenant shall provide Landlord with thirty (30) days
advanced notice with sufficient information to confirm that: (i) there shall be
no change in the permitted use of the Demised Premises, (ii) Tenant shall remain
liable jointly and severally with the assignee/subleasee for payment and
performance of all Tenant obligations under this Lease, (iii) the proposed
assignment/sublease shall not impair Landlord’s security, and (iv) the proposed
assignee or subtenant shall not introduce any new Hazardous Substances onto
Landlord’s Premises in violation of applicable laws which is inconsistent with
the existing operations of Tenant at the Landlord’s Premises; (b) for any
assignment to any successor to Tenant by purchase, merger, consolidation or
reorganization; and (c) if Tenant becomes a publicly traded entity on a United
States stock exchange.

 

18. Condemnation:

 

18.1 This Lease and the term hereof shall terminate: (a) if the entire Demised
Premises shall be taken by condemnation, or (b) at the option of Tenant
(exercisable by notice given to Landlord within thirty (30) days after the date
of any such taking), if a material part of the Demised Premises shall be taken
in any condemnation proceeding(s); or (c) at the option of Landlord (exercisable
by notice given to the Tenant within thirty (30) days after the date of taking)
if more than fifteen percent (15%) of the Demised Premises or the Building or
the Land shall be taken by condemnation. A taking of a “material part” of the
Demised Premises shall mean the condemnation of so much of the Demised Premises
(including any exclusive parking) as shall materially and adversely interfere
with Tenant’s operations in the Demised Premises; provided, however, that in the
event of any taking of any exclusive parking, the Landlord shall use its best
efforts to provide alternative parking of an equal or greater size within the
“Industrial Park” in which the Building and the building at 777 Central
Boulevard, Carlstadt, New Jersey currently occupied by Tenant, are located in
which case this Lease shall remain in full force and effect as to such remaining
portion.

 

- 31 -



--------------------------------------------------------------------------------

18.2 Upon the termination of this Lease in accordance with this Article, rents
shall be adjusted as of such termination. The entire condemnation award shall be
the sole and exclusive property of Landlord and shall be payable solely to
Landlord except any allocations or awards for Tenant’s trade fixtures and moving
expenses. Tenant shall not make any claim in any condemnation proceeding for the
value of the unexpired portion of the Lease or the term hereof, and waives all
right thereto.

 

18.3 In the event that any portion of the Demised Premises is taken in
condemnation and if this Lease is not terminated, then this Lease shall remain
in full force and effect as to such remaining portion, except that from and
after the effective date of any such taking, Tenant shall be entitled to a
proportionate reduction in the Fixed and Additional Rent required to be paid
hereunder in accordance with any reduction in square foot area of the Demised
Premises caused by such taking. In the event that any portion of Tenant’s
exclusive parking is taken in condemnation and if this Lease is not terminated,
then this Lease shall remain in full force and effect as to such remaining
portion.

 

Landlord shall promptly restore the portion of the Demised Premises remaining
after such taking to a complete architectural unit. Any restoration by Landlord
shall be limited to the basic building structure as demised by Landlord to
Tenant as of the Commencement Date, and Tenant shall have such reasonable time
thereof to restore the interior of the Demised Premises to an operational
condition with an accompanying abatement of rent during such time. Landlord
shall have the right to install, maintain and alter or relocate within the
Demised Premises any gas, water, electric or sewer lines which may be necessary
provided that Tenant’s facilities are not materially or adversely affected.

 

18.4 In the event this Lease is not terminated as aforesaid and Landlord does
not restore the Demised Premises within a period of ninety (90) business days
after the date of taking, then and in that event, Tenant may, as its sole
remedy, have the right to terminate this Lease by notice in writing delivered to
Landlord prior to completion of such restoration.

 

19. Fire or Casualty Loss:

 

19.1 If all or part of the Landlord’s Premises is damaged or destroyed by fire
or other casualty, this Lease and all of its terms, covenants and conditions
shall, subject to the provisions hereinafter set forth, continue in full force
and effect, as follows:

 

A. In the event that the damage to the Demised Premises is so extensive as to
amount practically to the total destruction of the Demised Premises and Landlord
within a reasonable time after such damage shall not elect to rebuild, then and
in that event, this Lease shall cease and the rent shall be apportioned to the
time of the destruction. For the purposes of this paragraph, damage to fifteen
percent (15%) or more of the Demised Premises shall be deemed total destruction.

 

B. In the event that the Demised Premises is damaged, but not so destroyed (as
set forth in Paragraph A immediately above) as to terminate the Lease, or

 

 

- 32 -



--------------------------------------------------------------------------------

Landlord elects to rebuild as provided for in Paragraph A above, then, provided
that such loss is sufficiently insured and that all of the proceeds of said
insurance coverage are made available to the Landlord by any mortgagee whose
interest may be superior to the Landlord; and further provided that the term of
this Lease shall have at least two (2) years to run, and that applicable laws
shall permit, then, and in those events, the Landlord shall repair and rebuild
the Demised Premises with reasonable diligence. Notwithstanding the foregoing:
(i) in the event there is less than two (2) years of the Lease Term remaining,
or (ii) in the event Landlord’s mortgagee should require that the insurance
proceeds payable as a result of a casualty be applied to the payment of the
mortgage debt and Landlord does not promptly commit to restore with Landlord’s
funds, or (iii) in the event of any material uninsured loss to the Building and
Landlord does not promptly commit to restore with Landlord’s funds, or (iv) if
the written estimate states that the Demised Premises cannot be restored to
substantially the condition that existed prior to the casualty within one
hundred eighty (180) days of the casualty, then either Landlord or Tenant may,
at their option, terminate this Lease by notifying the other party in writing of
such termination within ninety (90) days after the date of such casualty. Within
sixty (60) days of such casualty, Landlord shall notify Tenant whether the
Demised Premises cannot be restored to the condition that existed prior to the
casualty within one hundred eighty (180) days of the casualty.

 

19.2 To the extent that the loss or destruction of the Demised Premises
substantially interferes with all or a portion of Tenant’s operations at the
Demised Premises, thus requiring the Tenant temporarily to close its business or
reduce its workforce, the Fixed Rent shall be abated (or proportionately abated
with respect to a partial closure) from the date of such closing to the date the
damage shall have been substantially repaired so as to enable the Tenant to
continue its business in substantially the same fashion as was previously
operating prior to the date of such loss or destruction.

 

19.3 Tenant acknowledges and agrees that Landlord will not carry insurance of
any kind on Tenant’s fixtures, furniture, and equipment, or on any Tenant
Improvements or other appurtenances removable by Tenant under the provisions of
this Lease, and that Landlord shall not be obligated to repair any damage
thereto or replace the same. However, if Landlord does place such coverages on
Tenant’s owned property as provided in Section 11.3, all proceeds applicable to
Tenant’s owned property shall be promptly transmitted to Tenant upon receipt by
the Landlord, and Landlord will use its best efforts, in coordination with
Tenant, to make the appropriate claims and recover insurance proceeds due under
the applicable coverage.

 

20. Estoppel Certificate:

 

20.1 Upon request from the either party and/or its successor in interest, either
party hereto, and/or its successors in interest, shall at any time and from time
to time upon not less than twenty (20) days prior written notice, execute,
acknowledge and deliver a statement in writing: (a) certifying that this Lease
is unmodified and in full force and effect (or, if modified, stating the nature
of such modification and certifying that this Lease as so modified is in full
force and effect), and the date to which the rental and other charges are paid
in advance, if any, and (b) acknowledging that there are not, to such party’s
knowledge, any uncured defaults on the part of either party hereunder, or
specifying such defaults if any are claimed, and (c)

 

- 33 -



--------------------------------------------------------------------------------

setting forth the date of commencement of rents and expiration of the term
hereof. Any such statement may be relied upon by the prospective purchaser or
encumbrancer of all or any portion of the real property of which the Landlord’s
Premises are a part, or other interested party.

 

21. Signage

 

21.1 Under no circumstances shall Tenant place or erect, or allow to be placed,
or erected, a sign of any nature whatsoever upon any exterior portion of the
Building. Ground signs which are similar to existing ground signs will be
permitted subject to prior written approval from Landlord in connection with any
proposed sign, its location, and its manner of installation. Landlord may remove
any signs installed by Tenant which are in violation of the provisions of this
Article. In no event shall any permitted sign be installed on the roof or above
the parapet height of the Landlord’s Premises or of the Building. Any sign which
Tenant may be permitted to install on the Landlord’s Premises shall nonetheless
conform to any and all requirements of any governmental body of any nature
whatsoever having jurisdiction thereover, notwithstanding Tenant’s having
obtained written consent from Landlord therefor. Tenant shall have the right, as
the need may occur, to apply for any sign variances, at its sole cost and
expense, provided the Landlord shall have first approved the proposed sign.
Landlord’s consent to signs shall not be unreasonably withheld, and Landlord
agrees to reasonably cooperate with Tenant to facilitate Tenant in obtaining any
applicable municipal approvals therefor.

 

21.2 Notwithstanding the foregoing in Article 21.2 above, the Tenant shall have
the right to erect and maintain one (1) or more pylon or similar signs on the
Landlord’s Premises, provided same complies with all regulations of applicable
governmental agencies having jurisdiction thereof, and provided the installation
has received prior written approval of the Landlord, which approval shall not be
unreasonably withheld or delayed or conditioned. All signs shall be the property
of Tenant and shall be removed by the Tenant at the termination of this Lease
without damage to the Landlord’s Premises and Building.

 

22. Brokerage Commission:

 

22.1 Landlord and Tenant each warrant and represent one to another that neither
has dealt with, employed or negotiated with any real estate broker, salesman,
agent or finder in connection with this Lease Agreement except Studley, Inc.
(“Broker”). Landlord agrees to pay the commission due to the Broker pursuant to
a separate agreement. Landlord shall indemnify, hold harmless and defend Tenant,
and Tenant shall indemnify, hold harmless and defend Landlord, from and against
any claim or claims for broker or other commission arising from or out of any
breach of the foregoing representation and warranty by the respective
indemnitors. The representations and obligations contained in this paragraph
shall survive the expiration or termination of this Lease.

 

23. Unavoidable Delays:

 

23.1 Except as otherwise provided for in Article 5.2 above, in the event that
Landlord or Tenant shall be delayed or prevented from performing any of its
obligations pursuant to the provisions of this Lease Agreement due to
governmental action, or lack thereof,

 

- 34 -



--------------------------------------------------------------------------------

or due to shortages of or unavailability of materials and/or supplies, labor
disputes, strikes, slow downs, job actions, picketing, secondary boycotts, fire
or other casualty, delays in transportation, acts of God, failure to comply or
inability to comply with any orders or requests of any governmental agencies or
authorities, acts of declared or undeclared war, public disorder, riot or civil
commotion, or by any other cause beyond the reasonable control of such party
(each, a “Force Majeure Event”), then such party shall in any or all such events
be excused from its obligation to perform and comply with such provisions of
this Lease Agreement for a period of time commensurate with any delay so caused
without any liability to the other party therefor whatsoever and all time
periods provided for herein for performance of any such obligations shall be
extended accordingly. Notwithstanding the foregoing, a Force Majeure Event shall
not delay or excuse Tenant’s obligations to pay Fixed Rent or Additional Rent.

 

24. Subordination:

 

24.1 Tenant covenants that its rights under this Lease Agreement are hereby and
will be subordinate to the operation and effect of any mortgage or mortgages now
existing or hereafter placed upon the premises or building or lot without any
further written document from Tenant. However, Tenant shall, upon request by
Landlord, execute such documents as may be required to effect such subordination
to the satisfaction of any such mortgagee.

 

24.2 Tenant agrees to comply with reasonable requirements for modifications
hereof made by any reputable bona fide mortgage lending institution provided
that such requirements shall not affect the basic business terms hereof.

 

24.3 Tenant shall, upon request of Landlord, furnish to Landlord at any time
during the term, the most recent financial statement(s) of Tenant for a period
of up to two (2) years last past. If certified statements certified by a
certified public accountant have been prepared, then certified statements will
be provided by Tenant. Landlord agrees to keep the financial statement(s)
confidential and shall not distribute such financial information to any party
other than Landlord’s agents, employees, attorneys, accountants and lender to
the extent that such parties require such information and such parties shall be
informed of the confidential nature of such information.

 

24.4 Tenant covenants and agrees to attorn to any successor to Landlord’s
interest in this Lease.

 

24.5 Landlord agrees to obtain a non-disturbance agreement from existing and
future mortgagees in whatever standard form is utilized by such mortgagees for
the benefit of Tenant, and to deliver same to Tenant within a reasonable time
after execution of this Lease. Landlord hereby agrees to cooperate with Tenant
and to use best efforts to obtain from any existing and future mortgagees on
behalf of Tenant reasonable changes sought by Tenant to the standardized form of
non-disturbance agreement utilized by such mortgagees. Anything in this Lease to
the contrary notwithstanding, this Lease shall be subordinate to any such
existing and future mortgages only during the period that a non-disturbance
agreement remains in full force and effect, and otherwise shall be superior to
such instruments.

 

- 35 -



--------------------------------------------------------------------------------

25. SECURITY DEPOSIT

 

25.1 No later than June 1, 2005 (TIME BEING EXPRESSLY DECLARED TO BE OF THE
ESSENCE) the Tenant shall deposit with the Landlord an irrevocable letter of
credit to secure Tenant’s obligations under the Lease in the form annexed hereto
as Schedule “G” in the amount of Two Million and 00/100 Dollars ($2,000,000.00)
[Four Million and 00/100 ($4,000,000.00) Dollars if Tenant leases Unit B] issued
by an institutional lender reasonably acceptable to Landlord, which shall reduce
automatically to One Million and 00/100 Dollars ($1,000,000.00) [Two Million and
00/100 Dollars ($2,000,000.00) if Tenant leases Unit B] on September 1, 2011,
and which shall be an “evergreen letter of credit” and shall remain in full
force and effect through the thirtieth (30th) calendar day after expiration of
the Term to serve as security (the “Security Deposit”) for the full and timely
performance by the Tenant of all of the covenants and conditions (including,
without limitation, all monetary and non-monetary obligations) on the part of
the Tenant to be performed. The Letter of Credit constituting the Security
Deposit shall be maintained in full force and effect, without interruption,
throughout the Term of the Lease, subject, however, to the provisions of Section
25.2, below.

 

25.2 Notwithstanding the provisions of Section 25.1, above, the Tenant shall not
be required to post or deliver the Security Deposit providing, on condition, and
only so long as the Tenant meets all of the following requirements determined
annually as of April 1 of each calendar year during the Term: (a) Tenant shall
possess a minimum net worth of One Billion and 00/100 Dollars
($1,000,000,000.00) utilizing Generally Accepted Accounting Principles in the
United States (“GAAP”) as set forth in Tenant’s annual 10K Reports filed with
the United States Securities and Exchange Commission (or such other evidence
supporting such valuation prior to the time of Tenant’s first filing of its 10K
Report including audited financial statements or other evidence acceptable to
Landlord in its sole discretion); (b) Tenant shall remain as a publicly traded
entity on a United States Stock Exchange; and (c) Tenant shall maintain an
Issuer Credit Rating or Corporate Credit Rating of either (i) at least BBB by
Standard and Poor’s or (ii) at least Baa2 by Moody’s. If neither Standard and
Poor’s nor Moody’s has established a credit rating for the Tenant on or before
June 1, 2005, and providing that the Tenant satisfies the other criteria ( net
worth of at least $1,000,000,000.00 and a publicly traded entity) as set forth
above, then no Letter of Credit will be required until the sooner of (y)
September 1, 2005, or (z) such earlier date when Issuer Credit Ratings have been
issued by both Standard and Poor’s and Moody’s, neither of which satisfies the
foregoing criteria; and if either of the Issuer Credit Ratings satisfy the
foregoing criteria and the other criteria of net worth and existence as a
publicly traded entity are satisfied, then no Letter of Credit need be posted
for the period prior to April 1, 2006 when the yearly criteria are due to be
again determined as herein provided.

 

25.3 If Tenant has posted the Security Deposit with or delivered the Security
Deposit to the Landlord, then said Security Deposit (and/or any Letter of
Credit) shall be returned to the Tenant, without interest, within ten (10)
business days after Tenant has provided Landlord with information which
satisfies the requirements of Section 25.2 above. If the Security Deposit
remains posted with Landlord at the end of the term of this Lease, then Landlord
shall return it to the Tenant, without interest, and any Letter of Credit shall
be canceled, within thirty (30) days after expiration of the Term hereof,
provided that an Event of Default has

 

- 36 -



--------------------------------------------------------------------------------

not occurred hereunder and has not then been cured. During the term hereof, the
Landlord may, if the Landlord so elects, have recourse to such Security Deposit,
to make good any default by the Tenant, in which event the Tenant shall, on
demand, promptly restore said Security Deposit to its original amount. Liability
to cancel or return said Security Deposit to the Tenant shall run with the
reversion and title to the Landlord’s Premises, whether any change in ownership
thereof be by voluntary alienation or as a result of judicial sale, foreclosure
or other proceedings, or the exercise of a right of taking or entry by any
mortgagee, provided that the Letter of Credit has been duly assigned to such
entity by the Landlord. The Landlord shall assign or transfer said Security
Deposit, for the benefit of the Tenant, to any subsequent owner or holder of the
reversion of title to the Landlord’s Premises, in which case the assignee shall
become liable for the repayment or cancellation thereof as herein provided, and
the assignor shall be deemed to be released by the Tenant from all
responsibility or liability for the return of such said Security Deposit. This
provision shall be applicable to every alienation or change in title and shall
in no way be deemed to permit the Landlord to retain any portion of the Security
Deposit after termination of the Landlord’s ownership of the reversion or title.
The Tenant shall not mortgage, encumber or assign said Security Deposit without
the prior written consent of the Landlord. Landlord shall not be required to
maintain the Security Deposit in segregated or separate accounts and may
commingle the Security Deposit with its general funds.

 

26. INTENTIONALLY OMITTED.

 

27. INTENTIONALLY OMITTED.

 

28. Environmental Covenants: Tenant represents, covenants, promises and agrees
as follows:

 

28.1 Tenant agrees to take all requisite action to insure Tenant’s material
compliance with all applicable federal, state and local laws relating to
pollution of the environment, hazardous substances, air pollution, clean air,
soil, environmental protection, hazardous waste, toxic substances, noise
control, sewerage and wastewater treatment, solid waste, navigable waters, water
supply, quality and pollution, storm water, groundwater and rivers and harbors
laws applicable to Tenant’s operations at the Demised Premises, including, but
not limited to, the Resource Conservation and Recovery Act, the Clean Air Act,
and Federal Water Pollution Control Act, the Toxic Substances Control Act, and
the Comprehensive Environmental Response, Compensation and Liability Act
(“CERCLA”), the New Jersey Industrial Site Recovery Act (N.J.S.A. 13:1K-6 et
seq. and N.J.A.C. 7:26B-1.1 et seq.) (“ISRA”) and/or the New Jersey Underground
Storage of Hazardous Substances Act (N.J.S.A. 58:10A-21 et seq.; N.J.A.C.
7:14B-1.1 et seq.), if the same becomes applicable and/or the rules and
regulations promulgated under said statutes (collectively referred to as
“Environmental Laws”).

 

28.2 Tenant shall not use or permit the use of the Landlord’s Premises to
refine, produce, store, handle, generate, manufacture, heat, dispose of,
transfer, process or transport (collectively, “Use”) “Hazardous Substances” (as
such term is defined in N.J.S.A. 58:10-23.11b, or any rule or regulation
promulgated thereunder), other than in such quantities as are ordinarily Used in
connection with Tenant’s business as described in Article 8 and in material
compliance with applicable Environmental Laws.

 

- 37 -



--------------------------------------------------------------------------------

28.3 The Demised Premises will not be used as a “Major Facility”, as such term
is defined in N.J.S.A. 58:10-23.11b(1), or any rule or regulation currently
promulgated thereunder.

 

28.4 Should Tenant or any of Tenant’s agents, servants, contractors, employees,
invitees, sub-tenants or assignees cause or permit any intentional or
unintentional action or omission in connection with the Demised Premises
resulting in the releasing, spilling, leaking, pumping, pouring, emitting,
emptying or dumping of “Hazardous Substances” without having obtained a permit
issued by the appropriate governmental authorities (collectively, a “Release”),
which Release requires cleanup under applicable Environmental Laws, Tenant
promptly shall clean up such spill, leak, etc, in accordance with the provisions
of the New Jersey Spill Compensation and Control Act (N.J.S.A. 58:10-23.11 et
seq.) (“Spill Act”), and all other applicable Environmental Laws.

 

28.5 No lien has been attached, nor shall any lien be allowed to attach to any
real or personal property owned by Tenant and located at the Demised Premises,
pursuant to applicable Environmental Laws, including, without limitation, the
Spill Act and/or CERCLA.

 

28.6 Tenant will furnish the New Jersey Department of Environmental Protection
(“DEP”) with any information in Tenant’s possession which may be required by the
Spill Act, ISRA or any other applicable Environmental Law, with respect to
Tenant’s Use of the Demised Premises, including information required by ISRA due
to applications submitted by the Landlord.

 

28.7 In the event that there shall be filed a lien against the Landlord’s
Premises, the Demised Premises, or Tenant’s property thereon, by DEP under the
Spill Act or under CERCLA as a result of Tenant’s acts or omissions with respect
thereto, Tenant shall within thirty (30) days from the date the Tenant is given
notice of such lien or within such shorter period of time in the event that the
State of New Jersey has commenced steps to cause a sale pursuant to the lien,
either: (a) pay the claim and remove the lien; or (b) furnish (1) a bond
reasonably satisfactory to Landlord and/or DEP in the amount of the claim out of
which the lien arises, (2) a cash deposit in the amount of the claim out of
which the lien arises, or (3) other security reasonably satisfactory to Landlord
in an amount sufficient to discharge the claim out of which the lien arises.
Tenant reserves the right to contest the filing of any such lien provided that
Tenant shall be required to discharge or bond off any such lien prior to
commencement of any such contest.

 

28.8 Tenant shall not use or cause the Landlord’s Premises to be used as an
“industrial establishment” as such term is defined in ISRA as of the date of
this Lease.

 

28.9 Tenant shall not install any underground storage tanks without the prior
written consent of Landlord.

 

- 38 -



--------------------------------------------------------------------------------

28.10 Tenant and Landlord shall provide each other with copies of any and all
notices either party receives from the DEP with respect to the environmental
condition of the Landlord’s Premises.

 

29. Auction Sales:

 

29.1 Tenant shall not conduct or permit to be conducted any sale by auction or
otherwise in, upon or from the Demised Premises whether said sale be voluntary,
involuntary, pursuant to any assignment for the payment of creditors or pursuant
to any bankruptcy or other insolvency proceeding.

 

30. Holding Over:

 

30.1 Subject to the provisions of Section 30.2 below, in the event Tenant shall
remain in possession of the Demised Premises following the expiration of the
term granted hereby and any renewals, without Landlord’s written permission, all
terms of this Lease shall, as applicable, continue to govern such possession,
except that Tenant shall have the status of a tenant at sufferance and shall pay
to Landlord, as its exclusive damages for such wrongful holdover, for each month
or part thereof during which said wrong holdover continues, double the total of
the Fixed Rent and Additional Rent due from Tenant to Landlord at the time
immediately preceding such holdover.

 

30.2 Notwithstanding the foregoing in Section 30.1 above, Tenant shall have the
right to holdover for a period of one (1) year after the Termination Date (the
“Permitted Holdover Period”), as such date may be extended pursuant to Tenant’s
“Options to Renew” under Section 40 below, provided that Tenant complies with
the terms and provisions of this Section:

 

(a) Tenant shall provide Landlord with not less than eleven (11) months prior
written notice of its intention to holdover beyond the Termination Date, as such
date may be extended pursuant to Tenant’s “Options to Renew” under Section 40
below.

 

(b) The foregoing notice shall state the amount of time that Tenant intends to
holdover in the Demised Premises, and the holdover period under this Section
30.2 shall be limited to the period stated.

 

(c) For the first two (2) months of the Permitted Holdover Period, Tenant shall
pay Fixed Rent at an amount equal to that being paid by Tenant immediately prior
to the Permitted Holdover Period. Thereafter, through the remainder of the
Permitted Holdover Period, Tenant shall pay Fixed Rent in an amount equal to one
and one-half (1.5) times the Fixed Rent prior to the Permitted Holdover Period.
Tenant shall also be required to pay Additional Rent during the Permitted
Holdover Period.

 

(d) Time is declared to be of the essence with regard to the provisions of this
Section 30.2.

 

- 39 -



--------------------------------------------------------------------------------

31. Quiet Possession:

 

31.1 Upon Tenant paying the rent reserved hereunder and observing and performing
all of the covenants, conditions and provisions on Tenant’s part to be observed
and performed hereunder, Tenant shall have quiet possession of the Demised
Premises for the entire term hereof, subject to and in accordance with all the
provisions of this Lease.

 

32. Representations and Warranties of Landlord. Landlord represents and warrants
to Tenant as follows:

 

32.1 The Demised Premises will comply with all applicable requirements of State,
County, City and local authorities as of the Commencement Date. Landlord shall,
at its own cost and expense, promptly execute and comply with any statutes,
ordinances, rules, orders, regulations, and requirements of all governmental or
quasi-governmental authorities (including, but not limited to, the Americans
with Disabilities Act), and of their departments or bureaus, which may now or
hereafter be applicable to the Parking Lot and exterior entryways to the Demised
Premises as of the Commencement Date. Landlord shall promptly correct and abate
any such violations not caused by Tenant, its agents, employees, affiliates
and/or contractors, at Landlord’s own cost and expense (and NOT as Additional
Rent).

 

32.2 The Landlord’s Premises (excluding the Demised Premises) as of the
Commencement Date (i) will comply with applicable governmental requirements
(including zoning laws and regulations, land use planning and environmental
requirements), and (ii) shall be free of any liens of subcontractors,
materialmen and the like filed pursuant to the New Jersey Mechanics Lien Law
(R.S. 2A:44-64, et seq.). Similarly, Landlord shall have obtained all required
permits and approvals associated therewith.

 

32.3 Landlord is the owner of good, marketable and insurable title to the Land
upon which the Building is located. Such title is free and clean of all liens
and encumbrances other than those set forth on those certain owner’s policy of
title insurance issued by Commonwealth Land Title Insurance Company as Policy
No. H000985 dated September 15, 2000 and same being recorded in the Bergen
County Book 10472, page 536, and shall remain that way except for subsequent
financing obtained by Landlord in connection with the construction and financing
of the Land and Building.

 

32.4 As of the Commencement Date, gas, electric, water, sewer, and storm drain
utilities will be available and connected at the Building and to the Demised
Premises. Tenant shall have the right at Tenant’s sole cost and expense to
obtain a secondary electric line to service the Demised Premises and its
appurtenances, subject to Landlord’s consent as to the placement and
installation of the secondary line, which shall not be unreasonably withheld,
delayed or conditioned.

 

32.5 Landlord has not received any notices from DEP or any other governmental
authority having jurisdiction over environmental matters with respect to
Landlord’s Premises, and to the best of Landlord’s knowledge, there has not been
any intentional or unintentional action or omission in connection with the
Landlord’s Premises resulting in a Release, which Release requires cleanup under
applicable Environmental Laws. If a Release is a pre-existing condition,
Landlord shall comply with its obligations under Section 10.4.

 

- 40 -



--------------------------------------------------------------------------------

32.6 Landlord shall obtain and shall maintain all permits, approvals and
easements as are necessary to permit Tenant, directly or through contractors,
including Landlord’s affiliated companies, at Tenant’s expense, to install,
maintain, repair and replace the Private Communication Ductbank (as defined in
Section 45.1 below) between the Demised Premises and the existing Private
Communication Ductbank serving Tenant’s other leased premises located at 777
Central Boulevard and 760 Washington Avenue, Carlstadt, New Jersey, and shall
continue such maintenance and make such repairs and maintain such approvals as
are necessary with reasonable expediency. Notwithstanding the provisions of
Section 13.1 to the contrary, if Landlord defaults in its obligations under this
Section 32.6 and Article 13, Tenant shall have the right to perform Landlord’s
obligations and to recover the reasonable cost together with reasonable counsel
fees and costs from the Landlord in an action at law, or Tenant may,
alternatively, resolve such dispute pursuant to the arbitration process
described in Section 4.6 above.

 

32.7 During the Term and, if applicable, any renewal Term, and on the express
conditions precedent that (a) Tenant shall not allow an Event of Default that is
not timely cured by the Tenant, nor (b) give notice of early termination to
Landlord, nor (c) permanently cease its disaster recovery operations at the
Demised Premises, Landlord shall not lease any space in the Building on
Landlord’s Premises nor sell Landlord’s Premises or the Building to any of
Tenant’s competitors who are named on Schedule “F” annexed hereto and made a
part hereof, and their successors which are competitors of Tenant’s disaster
recovery business, provided that and subject to the limitation that at no time
shall the list of such competitors or their successors exceed a total of five
(5) entities as to which Landlord is restricted.

 

32.8 The property is located in the Light Industrial “A” zone of the New Jersey
Meadowlands District.

 

32.9 Landlord and its affiliates shall not charge a fee associated with the
management of the Demised Premises as a common expense recoverable from Tenant
under Section 3.1C of this Lease.

 

33. Notices:

 

33.1 All notices and demands which are contemplated or permitted to be given by
either party shall be in writing and shall be served upon the parties at the
following addresses:

 

If to Landlord:

  410 COMMERCE LLC, L.L.C.         71 Hudson Street         Hackensack, N.J.
07601         Attn: Edward Russo, Managing Member         Fax No.: 201-487-6440
   

 

- 41 -



--------------------------------------------------------------------------------

With a copy to:

  Richard G. Berger, General Counsel         Russo Development, LLC–         71
Hudson Street         Hackensack, N.J. 07601         Fax No.: 201-488-6440    

If to Tenant:

  SUNGARD AVAILABILITY SERVICES LP         680 East Swedesford Road        
Wayne, PA 19087         Attention: Controller         Fax No.: 215-351-0424    

With a copy to:

  SUNGARD AVAILABILITY SERVICES LP         680 East Swedesford Road        
Wayne, PA 19087         Attention: General Counsel         Fax No.: 610-225-1133
   

 

Notices shall be served either by personal service, or by mailing, certified
mail, return receipt requested, postage prepaid. Notices can also be sent by
facsimile transmission so long as it is sent by one of the other methods.
Personal service shall be effective upon actual delivery in person or via a
local or nationally recognized overnight courier service (including, for
example, Federal Express) to the addressee. Service by facsimile and mail shall
be deemed effective two (2) business days after the item has been successfully
transmitted by facsimile and a true copy has been deposited in the United States
Mail, to be delivered by certified mail, return receipt requested, properly
addressed as above, and postage prepaid. Service by personal service shall be
deemed effective upon receipt.

 

34. Parties Bound:

 

34.1 The covenants, agreements, terms, provisions and conditions of this Lease
shall bind and benefit the respective successors, assigns and legal
representatives of the parties hereto with the same effect as if mentioned in
each instance where a party hereto is named or referred to, except that no
violation of the provisions of Article 17 hereof shall operate to vest any
rights in any successor, assignee or legal representative of Tenant and that the
provisions of this Article 34 shall not be construed as modifying the conditions
of limitation contained in Article 17 hereof, or Section 12.2 hereof.

 

35. Abandoned Personal Property:

 

35.1 Any personal property, which shall remain in the Demised Premises or any
part thereof after the expiration or termination of the term of this Lease in
violation of the provisions of Article 9 above shall be deemed to have been
abandoned, and either may be retained by Landlord as its property or may be
disposed of in such manner as Landlord may see fit seven (7) days after written
notice to Tenant; provided, however, that the presence of such personal property
without Landlord’s consent shall be conclusively deemed an

 

- 42 -



--------------------------------------------------------------------------------

unconsented holding over by Tenant rendering Tenant liable under Paragraph 30.1,
unless Tenant has timely exercised rights under Section 30.2 and such personal
property is removed on or before the expiration of the holdover period under
Section 30.2. If such personal property or any part thereof shall be sold by
Landlord, Landlord may receive and retain the proceeds of such sale as
Landlord’s property without affecting Landlord’s rights against Tenant or
resulting in any credit to Tenant from damages otherwise recoverable by
Landlord.

 

36. Article Headings:

 

36.1 The Article headings of this Lease are for convenience only and are not to
be considered in construing the same.

 

37. Governing Law:

 

37.1 The laws of the State of New Jersey shall govern the validity, performance
and enforcement of this Lease. The invalidity or unenforceability of any
provision hereof shall not affect or impair any other provision.

 

38. Letter of Acceptance:

 

38.1 Upon the Tenant’s accepting possession of each Unit in the Demised Premises
pursuant to the terms and conditions hereof, the Tenant covenants and agrees
that it will furnish to the Landlord a written statement that it accepts the
Demised Premises, in “as is” condition.

 

39. Tenant’s Right to Lease Unit B:

 

39.1 From the date that this Lease is executed through September 1, 2005, Tenant
shall have the exclusive right to lease Unit B, consisting of approximately
97,594 square feet of single-story floor area as shown on the attached Schedule
”A” and the exclusive right to 122 parking spaces associated with Unit B (“Unit
B”) upon the terms and conditions and subject to the condition precedent of
timely service of notice set forth in this Article 39 of this Lease. Tenant
shall exercise this option by notice in writing to Landlord. If Tenant has not
provided such notice to Landlord, then from and after September 1, 2005,
Landlord shall be free to lease Unit B to any other party without notice to
Tenant. TIME IS EXPRESSLY DECLARED TO BE OF THE ESSENCE FOR TENANT’S NOTICE
EXERCISING THIS OPTION TO LEASE UNIT B.

 

- 43 -



--------------------------------------------------------------------------------

39.2 From and after the Commencement Date with respect to Unit B of the Demised
Premises, Landlord shall provide to Tenant the following monetary allowances for
the installation of the Initial Tenant Improvements:

 

39.2.1.

   Underground work for the sanitary sewer system    $ 56,605

39.2.2.

   Underground work for the electrical grounding system:    $ 22,447

39.2.3

   Underground work for the electrical & interior telecom services as per cost
breakdown annexed hereto as Exhibit 9.4.3:    $ 145,415

39.3.4.

   One (1) concrete isolation pad for Tenant’s generators:    $ 19,519

39.2.5.

   Roof pavers to service Tenant’s rooftop mechanical Equipment:    $ 11,711

39.2.6.

   Steel dunnage required to support rooftop equipment:    $ 243,985

 

39.3 If Tenant has timely and properly exercised its option to lease Unit B, the
Tenant shall be provided with occupancy not later than September 1, 2006, shall
commence payment of rental effective as of September 1, 2006, and the term shall
be co-terminus with the term of this Lease, and shall expire on September 30,
2015 (the “Termination Date”), unless the Tenant has exercised any of the
renewal options granted under Article 40 of this Lease. Except as to the amount
of Fixed Rent for Unit B, an increase in Tenant’s proportionate share of all
Additional Rent under Section 3.1 of this Lease by an additional amount of
thirty-four and seventy-eight one-hundredths percent (34.78%), the terms set
forth in Section 39.3 above, and the Commencement Date of the Term for Unit B,
all of the other terms, covenants, conditions and agreements set forth in this
Lease shall apply to Tenant’s lease of Unit B. Fixed Rent for Unit B during the
Term shall be as set forth on Schedule C annexed hereto.

 

40. Options to Renew:

 

40.1 Tenant shall have the right to renew its lease for the Demised Premises for
two (2) five year periods by providing Landlord with twelve (12) calendar months
written notice prior to the expiration of the then current term. TIME FOR NOTICE
OF EXERCISE OF TENANT’S OPTIONS IS HEREBY DECLARED TO BE OF THE ESSENCE.

 

(a) The initial year’s Fixed Rent for the first year of the first renewal option
period, if exercised, shall the Fixed Rent applicable to the immediately
preceding lease year plus three (3%) percent..

 

(b) The initial year’s Fixed Rent for the first year of the second renewal
option period, if exercised, shall the Fixed Rent applicable to the immediately
preceding lease year plus three (3%) percent.

 

40.2 Throughout the first and second renewal terms, Fixed Rent for each and
every successive and consecutive year of a new term shall be increased,
cumulatively, by an amount equal to three (3%) percent of the prior year’s Fixed
Rent in the same manner that Fixed Rent increases by three (3%) percent each
year during the initial term as set forth on Schedule “C” and Schedule “D.”

 

- 44 -



--------------------------------------------------------------------------------

40.3 Except as to the amount of Fixed Rent, all of the other terms, covenants,
conditions and agreements set forth in this Lease shall apply to all renewal
terms; except that there shall only be two (2) options to renew as set forth in
this Article 40 of this Lease.

 

41. Conditional Right of First Offer to Purchase Landlord’s Premises:

 

41.1 The Tenant is hereby granted a the Right of First Offer to purchase the
Landlord’s Premises pursuant to the provisions of Section 41.2 below, contingent
upon Tenant’s having timely and properly exercised its option to lease Unit B
under Section 39.1 above and having paid the first month’s rent for Unit B
pursuant to such section.

 

41.2 Subject to the condition at Section 41.1, above, Tenant shall have a Right
of First Offer for the purchase of the Landlord’s Premises. Landlord agrees to
provide Tenant with written notice of the availability of the Landlord’s
Premises for sale and to offer the Landlord’s Premises in its entirety to Tenant
on such terms as Landlord finds acceptable in its sole discretion, prior to
marketing the Landlord’s Premises to other prospective buyers. Tenant shall have
sixty (60) days from the date of Landlord’s notice to respond in writing to the
same. If Landlord has not received a written response by the end of said sixty
(60) day period or if Tenant declines to accept Landlord’s offer or if Tenant
makes a counteroffer that Landlord rejects in writing as unacceptable in its
sole and absolute discretion, Landlord shall thereafter be free to market and
sell the Landlord’s Premises without further notice to Tenant. If Landlord and
Tenant agree on terms for the sale of the Premises, but are subsequently unable,
in good faith, to consummate an agreement with respect thereto acceptable to
both Landlord and Tenant, Landlord shall thereafter be free to market and sell
the Landlord’s Premises on such terms and conditions as Landlord shall
determine, subject as aforesaid.

 

42. INTENTIONALLY DELETED.

 

43. Mobile Data Center. Subject to Tenant’s obligation to obtain a Certificate
of Occupancy and any other required permits, Tenant shall have the right during
a disaster recovery and/or a demonstration or testing event to park five (5) of
its mobile recovery units (the “MDC Units”) in the loading area adjacent to the
Building (the “Loading Area”), which right is subject to the following
conditions and requirements:

 

43.1 The MDC Units, when used, are to be located on the Loading Area in the area
designated on Schedule ”A” attached hereto and made a part hereof. Said location
may be moved to another location in the Loading Area mutually approved by
Landlord and Tenant: (i) if required by Landlord, provided Landlord has a sound
business reason for requiring the change in location, in which event Landlord
shall pay for the costs of the relocation, or (ii) if required by law, in which
event Tenant shall pay for the costs of the relocation. The Landlord hereby
agrees to use its best efforts to accommodate Tenant’s temporary, increased
parking needs during a disaster recovery situation, for a period not to exceed
one hundred fifty (150) calendar days in any twelve (12) month period, by
providing additional parking in the parking lot for the Building as well as in
other parking lots adjacent to buildings owned by Landlord (or an affiliate

 

- 45 -



--------------------------------------------------------------------------------

or subsidiary thereof or of Russo Development, LLC), between the Building and
the other buildings occupied by Tenant at 777 Central Boulevard and /or 760
Washington Avenue, Carlstadt, New Jersey.

 

43.2 The MDC Units may not be in the Loading Area for more than five (5)
consecutive days per visit for test purposes, and for no more than two (2)
separate visits per twelve (12) month period for test purposes. The foregoing
time limitations shall not be applicable to disaster events necessitating the
use of the MDC Units.

 

43.3 Tenant shall give Landlord at least five (5) days prior written notice of
the dates it intends to locate the MDC Units in the Loading Area for test
purposes. In disaster recovery situations, Tenant will use its best efforts to
provide Landlord with as much prior notice as is reasonably possible.

 

43.4 Tenant shall have the right, at any time during the term of this Lease, and
at Tenant’s sole cost and expense, to install a “hitching post” (substantially
similar in configuration to that set forth on the diagram attached hereto and
made a part hereof as Schedule ”I” to connect the MDC Units to the Demised
Premises, at the location set forth on Schedule ”A” attached hereto, subject to
Tenant’s receipt of any necessary governmental approvals with respect to such
site. Tenant may request that the hitching post and any underground conduit to
connect such post to the Demised Premises (or portions thereof), be installed as
part of the Tenant Improvements, which Landlord is willing to do at Tenant’s
sole cost and expense.

 

44. Rooftop Rights.

 

44.1 Landlord hereby grants to Tenant the right to install, use, operate,
maintain, repair and remove, at Tenant’s sole cost and expense, one (1) antenna
and one (1) satellite dish (collectively, the “Antenna Equipment”) on the roof
of the Building in the location or locations (the “Roof Demised Premises”) to be
mutually agreed upon by Landlord and Tenant. The term “Antenna Equipment”
includes any related equipment, cabling, wiring or other device or thing used in
or about the Building in connection with the aforedescribed antenna and related
equipment. All Antenna Equipment and the manner of the installation thereof
shall be subject to Landlord’s prior written approval, not to be unreasonably
withheld, delayed or conditioned.

 

All work, installation, maintenance and operation permitted by Landlord pursuant
to this Amendment must conform to all laws, regulations and requirements of
federal, state and county governments, and any other public or quasi-public
authority having jurisdiction over the Roof Demised Premises. Tenant shall
obtain all necessary licenses from the Federal Communications Commission (“FCC”)
and all installation, maintenance and operation shall be conducted in
conformance with FCC rules and/or operating authority.

 

No Antenna Equipment may exceed three (3) feet in diameter or six (6) feet in
height.

 

- 46 -



--------------------------------------------------------------------------------

44.2 Tenant, at Tenant’s sole cost and expense, shall install, maintain and
repair the Antenna Equipment. Tenant shall, not later than at the expiration of
the Term of the Lease, remove the Antenna Equipment from the roof of the
Building and restore same to substantially the same condition as on the date
hereof, ordinary wear and tear excepted.

 

44.3 Tenant, at its sole cost and expense, shall procure and maintain in effect,
all government approvals, including, but not limited to, any licenses or permits
necessary for the installation, use, operation, maintenance, repair and/or
removal of the Antenna Equipment.

 

44.4 Tenant will, at Tenant’s expense, provide the necessary power installation
for the operation of the Antenna Equipment. Tenant shall not install or operate
any Antenna Equipment or other machinery that operates with voltage in excess of
the Building capacity unless Tenant, at its sole cost and expense, installs such
equipment as necessary to increase the Building capacity and obtains the prior
written consent of Landlord, which consent may be withheld in Landlord’s sole
and absolute discretion.

 

44.5 Subject to emergencies and periods of preventative maintenance, Landlord
agrees that throughout the Term of this Lease, Tenant, or any of the designated
representatives of Tenant, shall have 24-hour access to the roof of the Building
for the purpose of installing, using, operating, maintaining and repairing the
Antenna Equipment. Subject to the provisions of Section 11.9 above, Tenant shall
indemnify, defend and hold harmless Landlord from and against any and all costs,
expenses, claims, losses or damages resulting from and damage to property or
injury to person resulting from any such access.

 

44.6 Tenant acknowledges and agrees that any changes to and/or installations
upon the roof are to be performed by a contractor approved by the entity
providing the roof warranty so as not to void the warranty. For purposes hereof,
J. Murphy Roofing and Sheet Metal, Inc. and Cannella Roofing, Inc. are
contractors that satisfy the foregoing condition for a period of twelve (12)
months from the date hereof. Prior to commencement of the work on the roof,
Landlord shall inspect the roof to determine whether there is any existing
damage which requires repair; and after completion of Tenant’s work on the roof,
Landlord shall have a similar inspection conducted. If there is any damage to
the roof during the foregoing period, Tenant shall be responsible, at its sole
costs and expense for repairing any and all such damage, unless such damage was
caused by the act or omission of Landlord, its employees, agents, contractors or
invitees.

 

45. Redundant Conduit Line.

 

45.1 As part of the Landlord Work, but at Tenant’s sole cost and expense,
Landlord shall install two (2) independent and redundant conduit ductbanks (the
“Private Communications Ductbank”) to connect the Demised Premises with the
existing Private Communications Ductbank which now connects the Tenant’s leased
building located at 777 Central Boulevard, Carlstadt, New Jersey and the
Tenant’s leased building located at 760 Washington Avenue, Carlstadt, New
Jersey. Each independent ductbank will consist of four (4) four inch (4”)
diameter conduits (the “Private Communication Ductbank”). The Landlord will

 

- 47 -



--------------------------------------------------------------------------------

provide all design and engineering including construction inspections and
certifications; permitting; mark-out of all existing utilities; and
construction, including management, supervision, labor, materials, tools,
supplies and construction equipment, excavations of all classes, including rock
excavation and dewatering; protective barriers and traffic control, bracing and
support of all existing utilities, as needed, public road crossings with
concrete protection; all necessary for the complete development of the work. The
completed Private Communication Ductbank will be for the exclusive use of the
Tenant. All telecommunication cabling will be provided by the Tenant. The
parties acknowledge and agree that Substantial Completion of this work will not
occur until ninety (90) calendar days, excluding the winter months from November
through March, after Tenant notifies Landlord to proceed and has committed to an
agreed price for such work, but the Landlord agrees to use reasonable diligence
to complete the work as soon as is reasonably practicable (even during winter
months, weather permitting). If Substantial Completion of this work is not
installed within the agreed time period, then and in that event the Tenant shall
have the right to pursue an action for damages and/or specific performance;
provided, however, that Landlord shall continue to diligently purse the
completion of installation of the Private Communication Ductbank.

 

45.2 Landlord hereby grants Tenant unrestricted access to “tap” into both sides
of the redundant conduit loop that surrounds the Demised Premises at locations
reasonably approved by the Landlord (such approval not to be unreasonably
withheld, delayed or conditioned) and subject to applicable approvals and legal
requirements.

 

46. Supplemental HVAC

 

46.1 Tenant shall have the right to install up to one thousand two hundred
(1,200) nominal cooling tons of supplemental air cooled HVAC for exclusive use
by Tenant on the roof of the Building to the extent that the roof can support
the weight of such tonnage, as reasonably determined by Landlord. In the event
such HVAC equipment cannot be accommodated on the roof, then Tenant shall have
the right to install said HVAC equipment in or on another location (e.g.,
landscaped area outside the Building) reasonably acceptable to Landlord and
Tenant. Tenant shall also have the right to install in the Demised Premises
supplemental HVAC systems at locations determined by Tenant.

 

46.2 Tenant shall be responsible for obtaining all permits and approvals as are
necessary for the installation, use and operation of the HVAC equipment.

 

46.3 Tenant shall obtain Landlord’s prior approval of all plans and
specifications for the HVAC equipment, which shall include the proposed location
of the HVAC equipment, which approval shall not be unreasonably withheld,
delayed or conditioned.

 

46.4 No discharge condenser air will be allowed to be ejected into the Building
or Building plenum. Tenant shall pay all costs incurred in connection with the
installation, use, operation, maintenance and, if applicable, removal of said
HVAC units. Tenant shall, at its expense, maintain all said HVAC units in good
condition.

 

46.5 INTENTIONALLY DELETED

 

- 48 -



--------------------------------------------------------------------------------

46.6 Tenant acknowledges and agrees that any such installations upon the roof
are to be performed by a contractor approved by the entity providing the roof
warranty so as not to void the warranty. For purposes hereof, J. Murphy Roofing
and Sheet Metal, Inc. and Cannella Roofing, Inc. are contractors that satisfy
the foregoing condition for a period of twelve (12) months from the date hereof.
Prior to commencement of the work on the roof, Landlord shall inspect the roof
to determine whether there is any existing damage which requires repair; and
after completion of Tenant’s work on the roof, Landlord shall have a similar
inspection conducted. If there is any damage to the roof during the foregoing
period, Tenant shall be responsible, at its sole costs and expense for repairing
any and all such damage.

 

47. Venting.

 

47.1 Tenant shall have the right to vent through the roof of the Building as
required for the installation by Tenant of any special equipment in connection
with its use of the Demised Premises, including but not limited to, supplemental
HVAC units, kitchen exhaust, etc. The location and type of venting shall be
subject to Landlord’s prior written approval, which approval shall not be
unreasonably withheld. Tenant shall, at its expense, maintain all said venting
and the area of the roof effected by such venting in good condition.
Notwithstanding the foregoing, Tenant’s rights granted pursuant to this
Paragraph are subject to the terms and conditions of Landlord’s roof warranties
and contracts, and Tenant, at its cost, shall comply with the terms and
conditions of said warranties and contracts, including, without limitation, any
requirement that certain roofers or roofing companies perform such roof work.

 

47.2 Tenant acknowledges and agrees that any such installations upon the roof
are to be performed by a contractor approved by the entity providing the roof
warranty so as not to void the warranty. For purposes hereof, J. Murphy Roofing
and Sheet Metal, Inc. and Cannella Roofing, Inc. are contractors that satisfy
the foregoing condition for a period of twelve (12) months from the date hereof.
Prior to commencement of the work on the roof, Landlord shall inspect the roof
to determine whether there is any existing damage which requires repair; and
after completion of Tenant’s work on the roof, Landlord shall have a similar
inspection conducted. If there is any damage to the roof during the foregoing
period, Tenant shall be responsible, at its sole costs and expense for repairing
any and all such damage.

 

48. Grounding of Equipment.

 

48.1 Tenant shall have the right to ground its equipment to the base steel in
the Building at location(s) mutually agreed upon by Landlord and Tenant.

 

49. Backup Electrical Generators.

 

49.1 Tenant is hereby granted the right to install, at Tenant’s sole cost and
expense, up to four (4) above-ground backup electrical generators for Tenant’s
use solely in the Demised Premises. In addition, Tenant is hereby granted the
right to install, at Tenant’s sole cost and expense, up to two (2) additional
above-ground backup electrical generators which may, at the option of the
Tenant, be installed in lieu of parking spaces allocated to Tenant under this

 

- 49 -



--------------------------------------------------------------------------------

Lease. Tenant shall also be permitted to install such above-ground storage tanks
as are necessary or appropriate to operate the Backup Electrical Generators in
the event of a power outage or other emergency. (Such items are hereinafter
referred to as the “Generator System”.) Tenant shall be responsible for
obtaining all permits and approvals as are necessary for the installation of the
Generator System.

 

49.2 After the installation of the Generator System, Tenant, at its sole cost
and expense, shall be responsible for: (a) maintaining such permits and
approvals as are necessary for the maintenance and operation of the Generator
System; (b) complying with all applicable statutes, laws and/or ordinances, as
are necessary to permit and continue the use, maintenance and operation of the
Generator System; (c) repairing any damage or deterioration to the Landlord’s
Premises or the Building caused in whole or in part by the existence,
installation, removal, operation or maintenance of the Generator System; and (d)
all expenses imposed by any statute, law or ordinance of any governmental,
quasi-governmental or regulatory authority relating to the use and operation of
the Generator System.

 

49.3 Tenant may use the Generator System during: (a) testing and regular
maintenance, and (b) any period of electrical power outage in the Demised
Premises.

 

50. Due Execution.

 

50.1 The individual signing this Lease on behalf of the Tenant does hereby
represent and warrant to Landlord that he/she has the full right, power,
capacity and authority to execute and deliver this Lease as a binding and valid
obligation of the Tenant hereunder. The individual signing this Lease on behalf
of the Landlord does hereby represent and warrant to Tenant that he/she has the
full right, power, capacity and authority to execute and deliver this Lease as a
binding and valid obligation of the Landlord hereunder.

 

51. Payment of Tenant’s Legal Costs Under Special Circumstances.

 

51.1 If Tenant files an action (i) to compel Landlord’s consent to Structural
Alterations under Section 9.2, or (ii) to recover reimbursement for emergency
repairs to avoid a Shut-Down Condition under Section 13.1, or (iii) to compel
Landlord’s consent to a sublease or assignment under Section 17.1, and if the
Tenant is the prevailing party in any such action, and if the Court determines
that Landlord’s bad faith necessitated the filing of such an action, then in
addition to other relief awarded to Tenant, Tenant shall be entitled to an award
of reasonable counsel fees and litigation expenses in the discretion of the
Court.

 

- 50 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed or caused to be executed,
these presents, as of the date first hereinabove set forth.

 

Signed, Sealed and Delivered   410 COMMERCE LLC in the Presence of:   (Landlord)

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

        Edward Russo, Managing Member     SUNGARD AVAILABILITY SERVICES LP    
(Tenant)

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

        Edward C. McKeever,         Vice President and Controller

 

 

- 51 -



--------------------------------------------------------------------------------

Schedule “A”

Lease Plan

 

- 52 -



--------------------------------------------------------------------------------

Schedule “B”

 

Intentionally Deleted

 

- 53 -



--------------------------------------------------------------------------------

Schedule “C”

 

Fixed Rent Unit D

 

Premises            64,415 square feet

 

Period

--------------------------------------------------------------------------------

   Year


--------------------------------------------------------------------------------

   Annual
Rent PSF


--------------------------------------------------------------------------------

   Total Annual
Rent


--------------------------------------------------------------------------------

   

Monthly

Rent

--------------------------------------------------------------------------------

Commencement Date to December 31, 2005

        $ 15.25            $ 81,860.73

January 1, 2006, or later Commencement Date to December 31, 2006

        $ 15.71            $ 84,316.55

January 1, 2007 to December 31, 2007

   2    $ 16.18    $ 1,042,152.57     $ 86,846.05

January 1, 2008 to December 31, 2008

   3    $ 16.66    $ 1,073,417.15     $ 89,451.43

January 1, 2009 to December 31, 2009

   4    $ 17.16    $ 1,105,619.66     $ 92,134.97

January 1, 2010 to December 31, 2010

   5    $ 17.68    $ 1,138,788.25     $ 94,899.02

January 1, 2011 to December 31, 2011

   6    $ 18.21    $ 1,172,951.90     $ 97,745.99

January 1, 2012 to December 31, 2012

   7    $ 18.76    $ 1,208,140.46     $ 100,678.37

January 1, 2013 to December 31, 2013

   8    $ 19.32    $ 1,244,384.67     $ 103,698.72

January 1, 2014 to December 31, 2014

   9    $ 19.90    $ 1,281,716.21     $ 106,809.68

January 1, 2015 to September 31, 2015

        $ 20.49    $  990,125.77  *   $ 110,013.97

--------------------------------------------------------------------------------

* Partial Lease Year

 

- 54 -



--------------------------------------------------------------------------------

Schedule “C”

 

Fixed Rent Unit C

 

Premises            25,584 square feet

 

Period

--------------------------------------------------------------------------------

   Year


--------------------------------------------------------------------------------

   Annual
Rent PSF


--------------------------------------------------------------------------------

   Total Annual
Rent


--------------------------------------------------------------------------------

    Monthly
Rent


--------------------------------------------------------------------------------

September 1, 2006 to December 31, 2006

        $ 15.71    $  133,953.56 *   $ 33,488.39

January 1, 2007 to December 31, 2007

   2    $ 16.18    $ 413,916.50     $ 34,493.04

January 1, 2008 to December 31, 2008

   3    $ 16.66    $ 426,334.00     $ 35,527.83

January 1, 2009 to December 31, 2009

   4    $ 17.16    $ 439,124.02     $ 36,593.67

January 1, 2010 to December 31, 2010

   5    $ 17.68    $ 452,297.74     $ 37,691.48

January 1, 2011 to December 31, 2011

   6    $ 18.21    $ 465,866.67     $ 38,822.22

January 1, 2012 to December 31, 2012

   7    $ 18.76    $ 479,842.67     $ 39,986.89

January 1, 2013 to December 31, 2013

   8    $ 19.32    $ 494,237.95     $ 41,186.50

January 1, 2014 to December 31, 2014

   9    $ 19.90    $ 509,065.09     $ 42,422.09

January 1, 2015 to September 30, 2015

        $ 20.49    $  393,252.78 *   $ 43,694.75

--------------------------------------------------------------------------------

* Partial Lease Year

 

- 55 -



--------------------------------------------------------------------------------

Schedule “C”

 

Fixed Rent Unit B, C, D

Expansion Option

 

Premises            187,593 square feet

 

Period

--------------------------------------------------------------------------------

   Year


--------------------------------------------------------------------------------

   Annual
Rent PSF


--------------------------------------------------------------------------------

   Total Annual
Rent


--------------------------------------------------------------------------------

   

Monthly

Rent

--------------------------------------------------------------------------------

September 1, 2006 to December 31, 2006

        $ 14.65    $ 916,079.15 *   $ 229,019.79

January 1, 2007 to December 31, 2007

   2    $ 15.09    $ 2,830,684.57     $ 235,890.38

January 1, 2008 to December 31, 2008

   3    $ 15.54    $ 2,915,605.11     $ 242,967.09

January 1, 2009 to December 31, 2009

   4    $ 16.01    $ 3,003,073.26     $ 250,256.11

January 1, 2010 to December 31, 2010

   5    $ 16.49    $ 3,093,165.46     $ 257,763.79

January 1, 2011 to December 31, 2011

   6    $ 16.98    $ 3,185,960.43     $ 265,496.70

January 1, 2012 to December 31, 2012

   7    $ 17.49    $ 3,281,539.24     $ 273,461.60

January 1, 2013 to December 31, 2013

   8    $ 18.02    $ 3,379,985.42     $ 281,665.45

January 1, 2014 to December 31, 2014

   9    $ 18.56    $ 3,481,384.98     $ 290,115.41

January 1, 2015 to September 30, 2015

        $ 19.11    $  2,689,369.90  *   $ 298,818.88                 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

Total Fixed Rent

               $ 28,776,847.51        

--------------------------------------------------------------------------------

* Partial Lease Year

 

- 56 -



--------------------------------------------------------------------------------

Schedule “D”

Intentionally Deleted

 

- 57 -



--------------------------------------------------------------------------------

Schedule “E”

Routine Landlord Maintenance

 

1. Exterior Walls:

 

Landlord’s maintenance to the exterior precast walls shall include the
application of a stain coating approximately one (1) time every five (5) years.
In addition, the exterior brick surfaces shall be coated with a waterproofing
material such as Prime-A-Pel or an equivalent substitute at least one (1) time
every five (5) years. This shall be a common expense and Tenant shall pay its
proportionate share. Landlord represents that this work was last completed in
October 2004.

 

2. Dock Seals, Dock Shelters, Loading Doors:

 

Tenant agrees that it shall procure a maintenance contract for all dock levelors
and loading doors in the Demised Premises at Tenant’s sole cost and expense.

 

3. Parking and Loading Areas:

 

All paved areas shall be resurfaced approximately once every ten (10) years.
This work shall include the removal and replacement of approximately 2” of fine
aggregate (FABC), hot bituminous concrete, mix I-5 top course. This shall be a
common expense and Tenant shall pay its proportionate share. Landlord represents
that this work was last completed in the Fall of 1995 and that based upon recent
inspection the Landlord agrees that the Tenant shall not be required to
contribute to any cost for resurfacing prior to April 1, 2008.

 

4. Roof Areas:

 

Landlord shall perform annual inspections on the roof.

 

- 58 -



--------------------------------------------------------------------------------

Schedule “F”

 

Tenant’s Competitors

 

IBM

 

Sema

 

AT&T

 

Cable & Wireless

 

Genuity

 

- 59 -



--------------------------------------------------------------------------------

Exhibit G

Form of Letter of Credit

 

                    , 200    

 

410 Commerce, L.L.C.

71 Hudson Street

Hackensack, NJ 07601

 

Attention: Edward Russo, Manager

 

Ladies and Gentlemen:

 

At the request and for the account of our customer, SunGard Availability
Services, LP (the “Company”), we hereby establish this Irrevocable,
Unconditional, Transferable Sight Draft Letter of Credit No.
                     (“this Letter of Credit”) in favor of 410 Commerce, L.L.C.,
a New Jersey limited liability company, and its successors and assigns (the
“Beneficiary”) by our signatures below and the Beneficiary’s receipt hereof. The
amount available to be drawn under this Letter of Credit is U.S.$    ,000,000.00
( Million Dollars)(the “Letter of Credit Amount”).

 

We irrevocably and unconditionally agree to honor at sight any demand for
payment made by the Beneficiary which complies with the terms of this Letter of
Credit.

 

The Beneficiary’s demand for payment and sight draft under this Letter of Credit
must be made by presentation of a document in the form of Exhibit A to this
Letter of Credit (the “Beneficiary’s Demand”) together with the original of this
Letter of Credit. The Beneficiary’s Demand must be completed, purported to be
signed by any Authorized Officer of the Beneficiary, and presented to us with
the original of this Letter of Credit at our offices on a business day at or
before 5:00 p.m., New York time, on or prior to                     , 20    
(the “Expiry Date”). With respect to the preceding sentence, (a) an “Authorized
Officer” is any person purporting to be a vice president, treasurer, secretary,
or general counsel of the Beneficiary, (b) “our offices” are located at
                    , Attention: Letter of Credit Department, or such other
address that we may specify in an amendment to this Letter of Credit that is
actually received by the Beneficiary not less than ten (10) days prior to the
Expiry Date and (c) a “business day” is any day other than a Saturday, Sunday or
federal holiday on which commercial banks are open to do business in the State
of New York.

 

- 60 -



--------------------------------------------------------------------------------

It is a provision of this credit that it shall be automatically extended without
amendment for additional periods of one (1) year from the present or each future
expiration date unless at least thirty (30) days prior to the expiration date,
we notify the Beneficiary, in writing by certified mail (return receipt
requested) or courier (either via hand delivery or overnight mail) that we elect
not to so renew this credit.

 

If the Beneficiary’s Demand is presented in the manner required hereby together
with the original of this Letter of Credit, we shall honor such demand for
payment at sight by wire transfer to the Beneficiary (or any designee of the
Beneficiary) of our own immediately available funds (and not with the funds of
the Company) to the account so noted in such Demand (a) in the case of the
presentation of the original of this Letter of Credit and the Beneficiary’s
Demand on or before 1:00 p.m., New York time, on the next business day on which
we receive such and (b) in the case of a presentation of the original of this
Letter of Credit and the Beneficiary’s Demand after 1:00 p.m., New York time, on
the second business day after the business day on which we receive such demand.

 

One drawing for the Letter of Credit Amount is, or partial drawings are,
permitted under this Letter of Credit. If the Beneficiary makes partial drawings
hereunder, the Letter of Credit Amount shall be reduced from time to time by the
amount of such partial drawings.

 

Only the Beneficiary, as beneficiary of this Letter of Credit, may make the
Beneficiary’s Demand and a drawing under this Letter of Credit. Upon the payment
of our funds to the Beneficiary, to the Beneficiary’s order or to an account of
the Beneficiary we will be fully discharged to the extent of such payment of our
obligations under this Letter of Credit with respect to such demand for payment.

 

This Letter of Credit is transferable in its entirety (but not in part) except
to any person with which U.S. persons are prohibited from doing business under
U.S. foreign assets control regulations or other applicable U.S. laws and
regulations. We shall not recognize any transfer of this Letter of Credit until
this original Letter of Credit together with any amendment(s) and a signed and
completed transfer form reasonably acceptable to us is received. Such transfer
shall be at no cost to Beneficiary.

 

This Letter of Credit sets forth in full our undertaking, and such undertaking
will not in any way be modified, amended, amplified or limited by reference to
any document, instrument or agreement referred to in this Letter of Credit or
the Beneficiary’s Demand.

 

- 61 -



--------------------------------------------------------------------------------

This Letter of Credit shall be governed by the Uniform Customs and Practice for
Documentary Credits, 1993 Revision, ICC Publication No. 500.

 

Very truly yours,

[Financial Institution] By:  

 

--------------------------------------------------------------------------------

Name:     Title:     By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

- 62 -



--------------------------------------------------------------------------------

Exhibit A to [Name of Financial Institution]. Irrevocable, Unconditional,

Transferable Sight Draft Letter of Credit No.                     

 

       

Date : [Print or type date]

 

To : [Financial Institution]

 

The undersigned hereby notifies you that your customer, SunGard Availability
Services LP (the “Company”), under Irrevocable, Unconditional, Transferable
Sight Draft Letter of Credit No.                     , has defaulted in its
obligations to the undersigned [BENEFICIARY’S NAME] (the “Beneficiary”) pursuant
to the terms and provisions of that certain Lease Agreement dated December     ,
2004, between 410 COMMERCE, L.L.C., as landlord, and SunGard Availability
Services LP, as tenant, for space in the building located at 410 Commerce
Boulevard, Carlstadt, New Jersey 07072, and hereby directs you as follows:

 

PAY TO THE ORDER OF [BENEFICIARY’S NAME] (the “BENEFICIARY”) THE SUM OF
                    DOLLARS AND                              CENTS DRAWN UNDER
IRREVOCABLE, UNCONDITIONAL, TRANSFERABLE SIGHT DRAFT LETTER OF CREDIT NO.
                    . [Print or type amount and letter of credit number.] THE
BENEFICIARY OF SUCH LETTER OF CREDIT HEREBY DEMANDS PAYMENT OF THE FOREGOING TO
ITS ACCOUNT AT [BANK NAME] [ABA NUMBER] [ACCOUNT NAME] [ACCOUNT NUMBER].

 

 

--------------------------------------------------------------------------------

Name: [Print or type Name]

Title: [Print or type Title of Authorized Officer]

 

- 63 -



--------------------------------------------------------------------------------

Schedule “H”

 

Legal Description of Land

 

BEGINNING at a point in the northerly right-of-way line of Commerce Boulevard
(80 Feet ROW), said point being distant 872.75 feet measured westerly along said
line of Commerce Boulevard from the intersection of the prolongation of said
line of Commerce Boulevard with the prolongation of westerly line of Central
Boulevard (60 feet ROW), running thence:

 

  1. Along said line of Commerce Boulevard, North 72 degrees 22 minutes 59
seconds West, 517.00 feet; thence

 

  2. North 17 degrees 37 minutes 01 seconds East, 958.32 feet to the southerly
line of lands now or formerly of Angelina Fratarelli; thence

 

  3. Along said southerly line, South 73 degrees 01 minutes 46 seconds East,
549.86 feet; thence

 

  4. South 17 degrees 37 minutes 01 seconds West, 244.02 feet; thence

 

  5. North 72 degrees 22 minutes 59 seconds West, 32.82 feet; thence

 

  6. South 17 degrees 37 minutes 01 seconds West, 720.50 feet to the northerly
line of Commerce Boulevard and the Point of BEGINNING.

 

The above description being drawn in accordance with a survey prepared by
Boswell Engineering, dated December 2, 1994 and most recently revised to August
24, 2000.

 

TOGETHER with the Driveway Easement in Deed Book 6799 page 667 and in Deed Book
6792 page 540.

 

TOGETHER with the exclusive Parking Easement in Deed Book 7751 page 778.

 

NOTE: Commerce Boulevard and Central Boulevard are Public Right of Ways.

 

For Information Purposes Only: “Premises herein is Lot 15 H000M in Block 131.01
on the Tax Map of the above municipality.”

 

- 64 -



--------------------------------------------------------------------------------

Schedule “I”

Diagram of Hitching Post

 

LOGO [g81240img01.jpg]

 

 

- 65 -